                  EXECUTION COPY US$275,000,000
   
 
       
 
  FACILITY AGREEMENT  

 
        dated 25 January 2007
   
 
       
 
  for  

 
        GOLDEN TELECOM INC.
   
 
       
 
  EDN SOVINTEL LLC
and
GTS FINANCE INC.  



 
        as Original Borrowers and Original Guarantors

 
       
 
  arranged by  

 
        CITIBANK N.A., London Branch
   
 
       
 
  and
ING BANK N.V.
as Arranger
with  




 
        CITIBANK INTERNATIONAL PLC
   
 
       
 
  acting as Agent  

 
            TERM FACILITY AGREEMENT

 
             


      CONTENTS

 
   
Clause
  Page



1.   Definitions And Interpretation



2.   The Facility



3.   Purpose



4.   Conditions Of Utilisation



5.   Utilisation



6.   Repayment



7.   Prepayment And Cancellation



8.   Interest



9.   Interest Periods



10.   Changes To The Calculation Of Interest



11.   Fees



12.   Tax Gross Up And Indemnities



13.   Increased Costs



14.   Other Indemnities



15.   Mitigation By The Lenders



16.   Costs And Expenses



17.   Guarantee And Indemnity



18.   Representations



19.   Information Undertakings



20.   Financial Covenants



21.   General Undertakings



22.   Events Of Default



23.   Changes To The Lenders



24.   Changes To The Obligors



25.   Role Of The Agent And The Arranger



26.   Conduct Of Business By The Finance Parties



27.   Sharing Among The Finance Parties



28.   Payment Mechanics



29.   Set-Off



30.   Notices



31.   Calculations And Certificates



32.   Partial Invalidity



33.   Remedies And Waivers



34.   Amendments And Waivers



35.   Counterparts



36.   Governing Language



37.   Usa Patriot Act



38.   Governing Law



39.   Enforcement



40.   Arbitration



41.   Waiver Of Jury Trial



    Schedule 1 The Original Parties



      Part I The Original Obligors



      Part Ii The Original Lenders



    Schedule 2 Conditions Precedent



      Part I Conditions Precedent To Initial Utilisation



      Part Ii Conditions Precedent Required To Be Delivered By An Additional
Obligor



    Schedule 3 Utilisation Request



    Schedule 4 Mandatory Cost Formulae



    Schedule 5 Form Of Transfer Certificate



    Schedule 6 Form Of Accession Letter



    Schedule 7 Form Of Resignation Letter



    Schedule 8 Form Of Compliance Certificate



    Schedule 9 Existing Security



    Schedule 10 Lma Form Of Confidentiality Undertaking



    Schedule 11 Timetables



    Schedule 12 List Over Material Subsidiaries



    Signatures

1

THIS AGREEMENT is dated 25 January 2007 and made between:



(1)   GOLDEN TELECOM INC. (the “Company”);



(2)   THE SUBSIDIARIES of the Company listed in Part I of Schedule 1 (The
Original Parties) as original borrowers (together with the Company the “Original
Borrowers”);



(3)   THE SUBSIDIARIES of the Company listed in Part I of Schedule 1 (The
Original Parties) as original guarantors (together with the Company the
“Original Guarantors”);



(4)   CITIBANK, N.A. LONDON BRANCH and ING BANK N.V. as mandated lead arrangers
(whether acting individually or together the “Arranger”);



(5)   THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Original
Parties) as lenders (the “Original Lenders”); and



(6)   CITIBANK INTERNATIONAL PLC as agent of the other Finance Parties (the
“Agent”).

IT IS AGREED as follows:

SECTION 1
INTERPRETATION



1.   DEFINITIONS AND INTERPRETATION



1.1   Definitions

In this Agreement:

"Accession Letter” means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).

"Account Bank” means ZAO Citibank.

"Additional Borrower” means a company which becomes an Additional Borrower in
accordance with Clause 24 (Changes to the Obligors).

"Additional Cost Rate” has the meaning given to it in Schedule 4 (Mandatory Cost
formulae).

"Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 24 (Changes to the Obligors).

"Additional Obligor” means an Additional Borrower or an Additional Guarantor.

"Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

"Anti-Terrorism Law” means each of:



  (a)   Executive Order No. 13224 of September 23, 2001 — Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or Support
Terrorism (the Executive Order);



  (b)   the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(commonly known as the USA Patriot Act);



  (c)   the Money Laundering Control Act of 1986, Public Law 99-570;



  (d)   the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et
seq, the Trading with the Enemy Act, 50 U.S.C. App. §§ 1 et seq, any Executive
Order or regulation promulgated thereunder and administered by the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of the Treasury; and



  (e)   any similar law enacted in the United States of America subsequent to
the date of this Agreement.

"Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing or, if required, notarisation or registration.

"Availability Period” means the period from and including the date of this
Agreement to and including the day falling eighteen Months after the date of
this Agreement.

"Available Commitment” means a Lender’s Commitment minus:



  (a)   the amount of its participation in any outstanding Loans; and



  (b)   in relation to any proposed Utilisation, the amount of its participation
in any Loans that are due to be made on or before the proposed Utilisation Date.

"Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.

"Bankruptcy Law” means, in relation to any Russian Obligor, Federal Law
No. 127-FZ of 26 October 2002 on Insolvency (Bankruptcy), as amended or replaced
from time to time.

"Borrower” means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 24 (Changes to the Obligors).

"Borrowings” shall have the meaning ascribed thereto in Clause 20.1 (Financial
definitions).

"Break Costs” means the amount (if any) by which:



  (a)   the interest which a Lender should have received for the period from the
date of receipt of all or any part of its participation in a Loan or Unpaid Sum
to the last day of the current Interest Period in respect of that Loan or Unpaid
Sum, had the principal amount or Unpaid Sum received been paid on the last day
of that Interest Period;

exceeds:



  (b)   the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

"Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Moscow and New York City.

"Code” means, at any date, the U.S. Internal Revenue Code of 1986 and the
regulations promulgated and the judicial and administrative decisions rendered
under it, all as the same may be in effect at such date.

"Commitment” means:



  (a)   in relation to an Original Lender, the amount set opposite its name
under the heading “Commitment” in Part II of Schedule 1 (The Original Parties)
and the amount of any other Commitment transferred to it under this Agreement;
and



  (b)   in relation to any other Lender, the amount of any Commitment
transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

"Companies Law” means Federal Law of the Russian Federation no. 14-FZ of 8
February 1998 on Limited Liability Companies.

"Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).

"Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA as set out in Schedule 10 (LMA Form of
Confidentiality Undertaking) or in any other form agreed between the Company and
the Agent.

"Currency Law” means Federal Law of the Russian Federation No. 173-FZ of 10
December 2003 On Currency Regulation and Control, together with any regulations
adopted or issued by the Government of the Russian Federation or the Central
Bank of the Russian Federation pursuant thereto or implementing the provisions
thereof (as amended or replaced from time to time).

"Default” means an Event of Default or any event or circumstance specified in
Clause 22 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

"Designated Person” means



  (a)   Telenor ASA or any Affiliate thereof;



  (b)   Alfa Group or any Affiliate thereof;



  (c)   any person in which Telenor ASA and Alfa Group directly or indirectly
owns more than 50% of the share capital;



  (d)   any reputable international telecommunications operator which is rated
at least BBB+ by Standard & Poor’s Corporation or at least Baa1 by Moody’s
Investor Services Inc.; or



  (e)   any other persons approved by the Agent (acting on the instructions of
the Majority Lenders, acting reasonably).

"Environmental Claim” means any claim, proceeding or investigation by any person
in respect of any Environmental Law.

"Environmental Law” means any applicable law in any jurisdiction in which any
member of the Group conducts business which relates to the pollution or
protection of the environment or harm to or the protection of human health or
the health of animals or plants.

"Environmental Permits” means any permit, licence, consent, approval and other
authorisation and the filing of any notification, report or assessment required
under any Environmental Law for the operation of the business of any member of
the Group conducted on or from the properties owned or used by the relevant
member of the Group.

"ERISA” means, at any date, the United States Employee Retirement Income
Security Act of 1974 and the regulations promulgated and rulings issued
thereunder, all as the same may be in effect at such date.

"Event of Default” means any event or circumstance specified as such in
Clause 22 (Events of Default).

"Facility” means the term loan facility made available under this Agreement as
described in Clause 2 (The Facility).

"Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.

"Fee Letter” means any letter or letters dated on or about the date of this
Agreement between the Arranger and the Company (or the Agent and the Company)
setting out any of the fees referred to in Clause 11 (Fees).

"Finance Document” means this Agreement, the Mandate Letter, any Fee Letter, any
Accession Letter, any Resignation Letter and any other document designated as
such by the Agent and the Company.

"Finance Party” means the Agent, the Arranger, the Account Bank or a Lender.

"Financial Indebtedness” means any indebtedness for or in respect of:



  (a)   Borrowings; and



  (b)   any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price (and, when calculating
the value of any derivative transaction, only the marked to market value shall
be taken into account).

"Group” means the Company and its Material Subsidiaries for the time being.

"Guarantor” means an Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 24 (Changes to the
Obligors).

"Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

"Information Memorandum” means the document concerning the Original Obligors
which, at the Company’s request and on its behalf, was prepared in relation to
this transaction, approved by the Company and distributed by the Arranger prior
to the Syndication Date in connection with syndication.

"Interest Period” means, in relation to a Loan, each period of three Months and,
in relation to an Unpaid Sum, each period determined in accordance with
Clause 8.3 (Default interest).

"IRS” means the United States Internal Revenue Service or any successor thereto.

"Legal Reservations” means



  (a)   the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
bankruptcy, liquidation, insolvency, reorganisation, court schemes, moratoria,
administration and other laws generally affecting the rights of creditors;



  (b)   the time barring of claims under the Limitation Acts, the possibility
that an undertaking to assume liability for or indemnify a person against
non-payment of stamp duty may be void and defences of set-off or counterclaim;
and



  (c)   similar principles, rights and defences under the laws of any applicable
jurisdiction.

"Lender” means:



  (a)   any Original Lender; and



  (b)   any bank, financial institution, trust, fund or other entity which has
become a Party in accordance with Clause 23 (Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

"LIBOR” means, in relation to any Loan:



  (a)   the applicable Screen Rate; or



  (b)   (if no Screen Rate is available for dollars for the Interest Period of
that Loan) the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Agent at its request quoted by the Reference Banks to
leading banks in the London interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
dollars and for a period comparable to the Interest Period for that Loan.

"LMA” means the Loan Market Association.

"Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.

"Loan Passport” means the certificate required to be issued in relation to this
Agreement by the Account Bank or, as the case may be, by the relevant
territorial division of the Central Bank of the Russian Federation, in
accordance with the Currency Law.

"Majority Lenders” means:



  (a)   if there are no Loans then outstanding, a Lender or Lenders whose
Commitments aggregate more than 662/3% of the Total Commitments (or, if the
Total Commitments have been reduced to zero, aggregated more than 662/3% of the
Total Commitments immediately prior to the reduction); or



  (b)   at any other time, a Lender or Lenders whose participations in the Loans
then outstanding aggregate more than 662/3% of all the Loans then outstanding.

“Mandate Letter” means the letter dated 17 November 2006 between the Arranger,
the Company and others.

"Mandatory Cost” means the percentage rate per annum calculated by the Agent in
accordance with Schedule 4 (Mandatory Cost formulae).

"Margin” means:



  (a)   1.5 per cent. per annum from and including the date of this Agreement to
and including date falling 24 Months after the date of this Agreement; and



  (b)   2 per cent per annum thereafter.

"Margin Stock” means margin stock or “margin security” within the meaning of
Regulations T, U and X.

"Material Adverse Effect” means a material adverse effect on:



  (a)   the consolidated business, operations, or financial condition of the
Company, Sovintel or the Group taken as a whole;



  (b)   the ability of an Obligor to perform and comply with its obligations
under any Finance Documents in all material respects; or



  (c)   the validity, legality or enforceability of any Finance Document or the
rights or remedies of any Finance Party thereunder.

"Material Subsidiary” means, at any time, a Subsidiary of the Company which:



  (a)   is listed in Schedule 12; and/or



  (b)   has profits before interest and tax (calculated on the same basis as
Consolidated EBITDA, as defined in Clause 20 (Financial covenants) representing
ten per cent or more of the Consolidated EBITDA, as defined in Clause 20
(Financial covenants); and/or



  (c)   has fixed assets representing ten per cent or more of the consolidated
fixed assets of the Reporting Group; and/or



  (d)   has turnover representing ten per cent or more of the consolidated
turnover of the Reporting Group.

in each case calculated on a consolidated basis.

Compliance with the conditions set out in paragraphs (b), (c) and (d) shall be
determined by reference to the latest unaudited and unconsolidated financial
statements of that Subsidiary and the latest audited consolidated financial
statements of the Reporting Group but if a Subsidiary has been acquired since
the date as at which the latest audited consolidated financial statements of the
Reporting Group were prepared, the financial statements shall be adjusted in
order to take into account the acquisition of that Subsidiary (that adjustment
being certified by the Reporting Group’s auditors as representing an accurate
reflection of the revised Consolidated EBITDA, consolidated fixed assets or
turnover of the Reporting Group).

A report by the auditors of the Company that a Subsidiary is or is not a
Material Subsidiary shall, in the absence of manifest error, be conclusive and
binding on all Parties.

"Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:



  (a)   (subject to paragraph (c) below) if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;



  (b)   if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month; and



  (c)   if an Interest Period begins on the last Business Day of a calendar
month, that Interest Period shall end on the last Business Day in the calendar
month in which that Interest Period is to end.

The above rules will only apply to the last Month of any period.

"Obligor” means a Borrower or a Guarantor.

"Original Financial Statements” means:



  (a)   in relation to the Company, the audited consolidated financial
statements of the Reporting Group, for the financial year ended 31 December
2005; and



  (b)   in relation to each Original Obligor other than the Company, its
unconsolidated and unaudited financial statements for its financial year ended
31 December 2005.

"Original Obligor” means an Original Borrower or an Original Guarantor.

"Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

"Party” means a party to this Agreement.

"Qualifying Lender” has the meaning given to it in Clause 12 (Tax gross-up and
indemnities).

"Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period unless
market practice differs in the Relevant Interbank Market, in which case the
Quotation Day will be determined by the Agent in accordance with market practice
in the Relevant Interbank Market (and if quotations would normally be given by
leading banks in the Relevant Interbank Market on more than one day, the
Quotation Day will be the last of those days).

"Reference Banks” means the principal London offices of Citibank N.A. and ING
Bank N.V. or such other banks as may be appointed by the Agent in consultation
with the Company.

"Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System of the United States (or any
successor) as now and from time to time in effect from the date of this
Agreement.

"Relevant Interbank Market” means the London interbank market.

"Repayment Date” means each of the dates specified in Clause 6.1 (Repayment of
Loans) as Repayment Dates.

"Repayment Instalment” means each instalment for repayment of the Loans referred
to in 6.1 (Repayment of Loans).

"Repeating Representations” means each of the representations set out in
Clauses 18.1 (Status) to 18.8 (Good title to assets), Clause 18.10 (No default),
Clause 18.11 (No misleading information), paragraph (c) of Clause 18.12
(Financial Statements) by reference to the date of this Agreement and Clause
18.13 (Pari passu ranking) to Clause 18.26 (No Agent).

"Reporting Group” means the Company and its Subsidiaries from time to time.

"Resignation Letter” means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).

"Restricted Party” means any person listed:



  (a)   in the Annex to the Executive Order;



  (b)   on the “Specially Designated Nationals and Blocked Persons” list
maintained by the OFAC; or



  (c)   in any successor list to either of the foregoing.

"Russia” means the Russian Federation and any republic or political sub-division
thereof (and “Russian” has a corresponding meaning).

"Russian Borrower” means a Borrower whose jurisdiction of incorporation is the
Russian Federation.

"Russian Corporate Reorganisation” means a solvent reorganisation
(reorganisatsiya obschestva), whether by way of merger (sliyaniye obschestva),
company accession (prisoedineniye obschestva), company division (razdeleniye
obschestva), company separation (vydeleniye obschestva) or company
transformation (preobrazovaniye obschestva) or otherwise.

"Russian Guarantor” means a Guarantor whose jurisdiction of incorporation is the
Russian Federation.

"Russian Insolvency Proceedings” means, in respect of an entity incorporated
under the laws of the Russian Federation, any of the following:



  (a)   the implementation of measures to prevent its bankruptcy, including but
not limited to the implementation of pre-juridical recovery (dosudebnaya
sanatsiya) in respect of it;



  (b)   its seeking, consenting, or acquiescing to the introduction of
proceedings for its liquidation or bankruptcy, or the appointment of a
liquidation commission (likvidatsionnaya komissiya) or the granting of other
similar relief with respect to its debts, other than a solvent liquidation of
such entity pursuant to a Russian Corporate Reorganisation;



  (c)   the presentation or filing of a petition in respect of it in any court
or arbitrazh court or other similar body or agency alleging, or for, its
bankruptcy, insolvency, dissolution or liquidation, or the initiation of any
analogous proceeding;



  (d)   the institution of the supervision (nablyudeniye), financial recovery
(finansovoe ozdorovleniye), external management (vneshneye upravleniye) or
bankruptcy management (konkursnoye proizvodstvo) of it, and/or the appointment
of a temporary manager (vremenniy upravlyaushchiy), administrative manager
(administrativniy upravlyaushchiy), external manager (vneshniy upravlyaushchiy),
bankruptcy manager (konkursniy upravlyaushchiy) or similar officer of it;



  (e)   the convening or announcement of an intention to convene a meeting of
its creditors for the purposes of considering an amicable settlement, or its
entry into a voluntary arrangement (mirovoye soglasheniye);



  (f)   the taking of any decision on dissolution, liquidation or similar
proceeding with respect to it by any court or any governmental, regulatory or
supervisory body in or of the Russian Federation; or



  (g)   the initiation of any voluntary or involuntary case or other similar
proceeding against or in respect of it causing any other similar condition or
event contemplated by paragraphs (a) to (f) hereof.

"Russian Insolvency Test” means, in respect of an entity incorporated under the
laws of the Russian Federation, any of the following:



  (a)   it does not discharge the claims of any creditor related to monetary
obligations and/or make any mandatory payments (obyasatel’niye platezhi) within
three months after their due date, except where such claim, obligation or
payment is contested in good faith by appropriate proceedings and that this
entity has adequate reserves to face its liabilities, or is otherwise incapable
of satisfying the claims of any creditor related to monetary obligations and/or
to make any mandatory payment;



  (b)   the settlement of claims of one or more creditors makes it impossible
for it to discharge its monetary obligations or to make mandatory payments
(obyasatel’niye platezhi) and/or other payments in full to its other creditors;



  (c)   its Board of Directors or shareholders or participants adopt a
resolution to file a petition with an arbitrazh court for its liquidation;



  (d)   the levying of execution of any judgment, award or order on its property
will materially impair or make impossible its ability to carry on its business
activity; or



  (e)   it meets (but ignoring any requirement for a court determination to this
effect) any other criteria for the commencement of Russian Insolvency
Proceedings specified by the Bankruptcy Law or other applicable law or
regulation (including factual bankruptcy (fakticheskoye bankrotstvo) as that
term is used in Article 195 of the Criminal Code of the Russian Federation).

"Russian Obligor” means any Russian Borrower or Russian Guarantor.

"Screen Rate” means the British Bankers’ Association Interest Settlement Rate
for the offering of deposits in dollars for the relevant period and for the
amount comparable to the aggregate amount of the Loans then outstanding,
displayed on the appropriate page of the Telerate screen. If the agreed page is
replaced or service ceases to be available, the Agent may specify another page
or service displaying the appropriate rate after consultation with the Company
and the Lenders.

"SEC” means the United States Securities and Exchange Commission or any
successor thereto.

"Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

"Sovintel” means limited liability company “EDN Sovintel”, organised and
existing under the laws of the Russian Federation with principal state
registration number 1027739006690 and having its registered address at 1
Kozhevnicheskiy proezd, Moscow 115114 Russia. 

"Special Account Requirements” means the requirements (if any) established by or
pursuant to the Currency Law to use special accounts when conducting certain
operations.

"Specified Time” means a time determined in accordance with Schedule 11
(Timetables).

"Subsidiary” means in relation to any company or corporation, a company or
corporation:



  (a)   which is controlled, directly or indirectly, by the first mentioned
company or corporation;



  (b)   more than half the issued share capital of which is beneficially owned,
directly or indirectly by the first mentioned company or corporation; or



  (c)   which is a Subsidiary of another Subsidiary of the first mentioned
company or corporation,

and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body.

"Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

"Tax Certificate” means, in respect of a Qualifying Lender, a document issued by
the relevant authority confirming that this Qualifying Lender is a resident in
that jurisdiction for the purpose of the relevant double taxation treaty, and
apostilled in that jurisdiction.

"Tax Code” means Part I of the Tax Code of the Russian Federation, which came
into force on 1 January 1999 and Part II of the Tax Code of the Russian
Federation, which came into force on 1 January 2002.

"Termination Date” means the date falling 60 Months after the date of this
Agreement.

"Total Commitments” means the aggregate of the Commitments being US$275,000,000
at the date of this Agreement.

"Transaction Authorisations” means each of:



  (a)   the Loan Passport; and



  (b)   any other Authorisation required to enable any Obligor lawfully to enter
into, exercise its rights and comply with its obligations in the Finance
Documents to which it is a party,

and “Transaction Authorisation” means any of them.

"Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Company.

"Transfer Date” means, in relation to a transfer, the later of:



  (a)   the proposed Transfer Date specified in the Transfer Certificate; and



  (b)   the date on which the Agent executes the Transfer Certificate.

"Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

"U.S.” and “United States” means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.

"U.S. Borrower” means a Borrower whose jurisdiction of organisation is a state
of the United States of America or the District of Columbia.

"US GAAP” means generally accepted accounting principles in the United States in
effect from time to time, applied on a consistent basis both as to
classification of items and amounts.

"U.S. Guarantor” means a Guarantor whose jurisdiction of organisation is a state
of the United States of America or the District of Columbia.

"U.S. Obligor” means any U.S. Borrower or U.S. Guarantor.

"U.S. Tax” means any federal, state, local income, gross receipts, license,
premium, windfall profits, customs duties, capital stock, franchise, profits,
withholding, social security (or similar), real property, personal property,
sales, use, registration, value added, alternative or add-on minimum, estimated
or other tax of any kind whatsoever, imposed by the United States, including any
interest, penalty or addition thereto, whether disputed or not.

"Utilisation” means a utilisation of the Facility.

"Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

"Utilisation Request” means a notice substantially in the form set out in
Schedule 3 (Requests).

"VAT” means (i) value added tax as provided for in the Tax Code, in relation to
any Russian VAT and (ii) any other tax of a similar nature in any applicable
jurisdiction.

"ZAO Citibank” means Citibank ZAO, a Closed Joint Stock Company registered under
number 1027700431296, whose registered office is at 8-10 Gasheka st, 125047
Moscow, Russia.

"ZAO Cortec” means ZAO Cortec, a closed joint stock company, organised and
existing under the laws of the Russian Federation with principal state
registration number 1027739922430, having its registered address at 30/15
Ryazanskiy Prospect, 109428 Moscow, Russia.



1.2   Construction



  (a)   Unless a contrary indication appears any reference in this Agreement to:



  (i)   the “Agent”, the “Arranger”, any “Finance Party”, any “Lender”, any
“Obligor” or any “Party” shall be construed so as to include its successors in
title, permitted assigns and permitted transferees;



  (ii)   "assets” includes present and future properties, revenues and rights of
every description;



  (iii)   a “Finance Document” or any other agreement or instrument is a
reference to that Finance Document or other agreement or instrument as amended,
novated, supplemented, extended, replaced or restated;



  (iv)   "indebtedness” includes any obligation (whether incurred as principal
or as surety) for the payment or repayment of money, whether present or future,
actual or contingent;



  (v)   a “person” includes any person, firm, company, corporation, government,
state or agency of a state or any association, trust or partnership (whether or
not having separate legal personality) of two or more of the foregoing;



  (vi)   a “regulation” includes any regulation, rule, official directive and,
in relation to the Lenders, any of the foregoing and any request or guideline
(whether or not having the force of law but, if not having the force of law,
being of a type which banks generally in the relevant jurisdiction are
accustomed, expected or required to comply with) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;



  (vii)   a provision of law is a reference to that provision as amended or
re-enacted; and



  (viii)   a time of day is a reference to London time.



  (b)   Section, Clause and Schedule headings are for ease of reference only.



  (c)   Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.



  (d)   A Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived and an Event of Default is “continuing” if it has not
been waived.

      1.3   Currency Symbols and Definitions
1.4
  "$” and “dollars” denote lawful currency of the United States of America.
Third party rights



  (a)   Unless expressly provided to the contrary in a Finance Document, a
person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 (the “Third Parties Act”) to enforce or to enjoy the benefit
of any term of this Agreement.



  (b)   Notwithstanding any term of any Finance Document, the consent of any
person who is not a Party is not required to rescind or vary this Agreement at
any time.

2





SECTION 2
THE FACILITY



2.   THE FACILITY



2.1   The Facility

Subject to the terms of this Agreement, the Lenders make available to the
Borrowers a dollar term loan facility in an aggregate amount equal to the Total
Commitments.



2.2   Finance Parties’ rights and obligations



  (a)   The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.



  (b)   The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.



  (c)   A Finance Party may, except as otherwise stated in the Finance
Documents, separately enforce its rights under the Finance Documents.



3.   PURPOSE



3.1   Purpose

Each Borrower shall apply all amounts borrowed by it under the Facility towards
its general corporate purposes including acquisitions, the payment of dividends
and capital expenditures.



3.2   Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.



4.   CONDITIONS OF UTILISATION



4.1   Initial conditions precedent

No Borrower may deliver a Utilisation Request unless the Agent has received all
of the documents and other evidence listed in Part I of Schedule 2 (Conditions
precedent) in form and substance satisfactory to the Agent. The Agent shall
notify the Company and the Lenders promptly upon being so satisfied.



4.2   Further conditions precedent

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:



  (a)   no Default is continuing or would result from the proposed Loan; and



  (b)   the Repeating Representations to be made by each Obligor are true in all
material respects; and



  (c)   in the case of a proposed Utilisation by the Russian Obligor:



  (i)   the Loan Passport has been opened and is being maintained within the
Account Bank; and



  (ii)   the Account Bank has confirmed to the Agent that the Russian Obligor
has given instructions satisfactory to the Account Bank, or has otherwise made
appropriate arrangements, for compliance with any Special Account Requirements
relating to each Utilisation.



4.3   Maximum number of Loans

A Borrower may not deliver a Utilisation Request if as a result of the proposed
Utilisation eleven or more Loans would be outstanding.

3

SECTION 3
UTILISATION



5.   UTILISATION



5.1   Delivery of a Utilisation Request

A Borrower may utilise the Facility by delivery to the Agent of a duly completed
Utilisation Request not later than the Specified Time.



5.2   Completion of a Utilisation Request



  (a)   Each Utilisation Request is irrevocable and will not be regarded as
having been duly completed unless:



  (i)   the proposed Utilisation Date is a Business Day within the Availability
Period;



  (ii)   the currency and amount of the Utilisation comply with Clause 5.3
(Currency and amount);



  (iii)   the proposed Interest Period complies with Clause 9 (Interest
Periods); and



  (iv)   in the case of the Russian Obligor the account to which the proceeds of
the Utilisation are to be credited is held with the Account Bank.



  (b)   Only one Loan may be requested in each Utilisation Request.



5.3   Currency and amount



  (a)   The currency specified in a Utilisation Request must be dollars.



  (b)   The amount of the proposed Loan must be an amount which is not more than
the Available Facility and which is a minimum of US$10,000,000 (ten million
dollars) and an integral multiple of US$5,000,000 (five million dollars) or if
less, the Available Facility.



5.4   Lenders’ participation



  (a)   If the conditions set out in this Agreement have been met, each Lender
shall make its participation in each Loan available by the Utilisation Date
through its Facility Office.



  (b)   The amount of each Lender’s participation in each Loan will be equal to
the proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.



  (c)   The Agent shall notify each Lender of the amount of each Loan and the
amount of its participation in that Loan, in each case by the Specified Time.

4





SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION



6.   REPAYMENT



6.1   Repayment of Loans



  (a)   Each Borrower shall repay the Loans made to it in instalments by
repaying on each Repayment Date an amount which reduces the amount of the
outstanding Loans by an amount equal to the relevant percentage of all the Loans
borrowed by the Borrowers as at the close of business in London on the last day
of the Availability Period as set out in the table below:

          Repayment Date   Repayment Percentage
 
       
The date falling the specified number of Months after the date of this
Agreement:
       
24 Months
    7.69  
27 Months
    7.69  
30 Months
    7.69  
33 Months
    7.69  
36 Months
    7.69  
39 Months
    7.69  
42 Months
    7.69  
45 Months
    7.69  
48 Months
    7.69  
51 Months
    7.69  
54 Months
    7.69  
57 Months
    7.69  
60 Months
    7.72  



  (b)   If, in relation to a Repayment Date, the aggregate amount of the Loans
made to the Borrowers exceeds the Repayment Instalment to be repaid by the
Borrowers, the Company may, if it gives the Agent not less than five Business
Days’ prior notice, select which of those Loans will be wholly or partially
repaid so that the Repayment Instalment is repaid on the relevant Repayment Date
in full. The Company may not make a selection if as a result more than one Loan
will be partially repaid.



  (c)   If the Company fails to deliver a notice to the Agent in accordance with
paragraph (b) above, the Agent shall select the Loans to be wholly or partially
repaid.



6.2   Reborrowing

No Borrower may reborrow any part of the Facility which is repaid.



7.   PREPAYMENT AND CANCELLATION



7.1   Illegality

If, at any time, it is or will become unlawful in any applicable jurisdiction
for a Lender to perform any of its obligations as contemplated by this Agreement
or to fund or maintain its participation in any Loan:



  (a)   that Lender shall promptly notify the Agent upon becoming aware of that
event;



  (b)   upon the Agent notifying the Company, the Commitment of that Lender will
be immediately cancelled; and



  (c)   each Borrower shall repay that Lender’s participation in the Loans made
to that Borrower on the last day of the Interest Period for each Loan occurring
after the Agent has notified the Company or, if earlier, the date specified by
the Lender in the notice delivered to the Agent (being no earlier than the last
day of any applicable grace period permitted by law).



7.2   Change of control



  (a)   If any person or group of persons acting in concert (other than a
Designated Person) gains control of the Company:



  (i)   the Company shall promptly notify the Agent upon becoming aware of that
event;



  (ii)   a Lender shall not be obliged to fund a Utilisation;



  (iii)   if a Lender so requires and notifies the Agent within sixty days of
the Company notifying the Agent of the event, the Agent shall, by not less than
five days notice to the Company, cancel the Commitment of that Lender and
declare the participation of that Lender in all outstanding Loans, together with
accrued interest and all other amounts accrued under the Finance Documents
immediately due and payable, whereupon the Commitment of that Lender will be
cancelled and all such outstanding amounts will become immediately due and
payable.



  (b)   For the purpose of paragraph (a) above “control” means:



  (i)   the power (whether by way of ownership of shares, proxy, contract,
agency or otherwise) to:



  (A)   cast, or control the casting of, more than one-half of the maximum
number of votes that might be cast at a general meeting of the Company; or



  (B)   appoint or remove all, or the majority, of the directors or other
equivalent officers of the Company; or



  (C)   give directions with respect to the operating and financial policies of
the Company which the directors or other equivalent officers of the Company are
obliged to comply with; or



  (ii)   the holding (whether directly or indirectly) of more than one-half of
the issued share capital of the Company (excluding any part of that issued share
capital that carries no right to participate beyond a specified amount in a
distribution of either profits or capital).



  (c)   For the purpose of paragraph (a) above “acting in concert” means, a
group of persons who, pursuant to an agreement or understanding (whether formal
or informal), actively co-operate, through the acquisition by any of them,
either directly or indirectly, of shares in the Company, to obtain or
consolidate control of the Company.



7.3   Voluntary cancellation

The Company may, if it gives the Agent not less than ten Business Days (or such
shorter period as the Majority Lenders may agree) prior notice, cancel the whole
or any part (being a minimum amount of US$10,000,000 (ten million dollars) and
an integral multiple of US$5,000,000 (five million dollars)) of the Available
Facility. Any cancellation under this Clause 7.3 shall reduce the Commitments of
the Lenders rateably.



7.4   Automatic cancellation

At the close of business on the last day of the Availability Period, the
Available Commitment of each Lender shall be (if it has not already been)
immediately cancelled and reduced to zero.



7.5   Voluntary prepayment of Loans



  (a)   A Borrower to which a Loan has been made may, if it gives the Agent not
less than ten Business Days’ (or such shorter period as the Majority Lenders may
agree) prior notice, prepay on the last day of the Interest Period relating
thereto, the whole or any part of any Loan (but, if in part, being an amount
that reduces the amount of the Loan by a minimum amount of US$10,000,000 (ten
million dollars) and an integral multiple of US$5,000,000 (five million
dollars)).



  (b)   Any prepayment under this Clause 7.5 shall satisfy the obligations under
Clause 6.1 (Repayment of Loans) in inverse chronological order.



7.6   Right of repayment and cancellation in relation to a single Lender



  (a)   If:



  (i)   any sum payable to any Lender by an Obligor is required to be increased
under paragraph (c) of Clause 12.2 (Tax gross-up); or



  (ii)   any Lender claims indemnification from the Company under Clause 12.3
(Tax indemnity) or Clause 13.1 (Increased costs); or



  (iii)   any Lender notifies the Agent of its Additional Cost Rate under
paragraph 3 of Schedule 4 (Mandatory Cost formulae),

the Company may, whilst (in the case of paragraphs (i) and (ii) above) the
circumstance giving rise to the requirement or indemnification continues or (in
the case of paragraph (iii) above) that Additional Cost Rate is greater than
zero, give the Agent notice of cancellation of the Commitment of that Lender and
its intention to procure the repayment of that Lender’s participation in the
Loans.



  (b)   On receipt of a notice of cancellation referred to in paragraph
(a) above, the Commitment of that Lender shall immediately be reduced to zero.



  (c)   On the last day of each Interest Period which ends after the Company has
given notice of cancellation under paragraph (a) above (or, if earlier, the date
specified by the Company in that notice), each Borrower to which a Loan is
outstanding shall repay that Lender’s participation in that Loan.



7.7   Restrictions



  (a)   Any notice of cancellation or prepayment given by any Party under this
Clause 7 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.



  (b)   Any prepayment under this Agreement and, for the avoidance of doubt, any
repayment under this Clause 7 (Prepayment and Cancellation), shall be made
together with accrued interest on the amount prepaid and, subject to any Break
Costs, without premium or penalty.



  (c)   Each Russian Obligor shall:



  (i)   in the case of a voluntary prepayment under Clause 7.5 (Voluntary
prepayment of Loans), together with the notice of prepayment; and



  (ii)   in the case of any other prepayment under this Clause 7 (Prepayment and
Cancellation), no later than at the time of prepayment,

deliver to the Agent satisfactory evidence that the Russian Obligor has provided
to the Account Bank all necessary documents required for registering such
prepayment under the Loan Passport, and has complied with any Special Account
Requirements relating to such prepayment.



  (d)   No Borrower may reborrow any part of the Facility which is prepaid.



  (e)   The Borrowers shall not repay or prepay all or any part of the Loans or
cancel all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.



  (f)   No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.



  (g)   If the Agent receives a notice under this Clause 7 it shall promptly
forward a copy of that notice to either the Company or the affected Lender, as
appropriate.

5





SECTION 5
COSTS OF UTILISATION



8.   INTEREST



8.1   Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:



  (a)   Margin;



  (b)   LIBOR; and



  (c)   Mandatory Cost, if any.



8.2   Payment of interest

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six Monthly intervals after the
first day of the Interest Period).



8.3   Default interest



  (a)   If an Obligor fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to paragraph (b) below, is two per cent higher than the rate
which would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 8.3 shall be promptly
payable by the Obligor on demand by the Agent.



  (b)   If any overdue amount consists of all or part of a Loan which became due
on a day which was not the last day of an Interest Period relating to that Loan:



  (i)   the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and



  (ii)   the rate of interest applying to the overdue amount during that first
Interest Period shall be two per cent higher than the rate which would have
applied if the overdue amount had not become due.



  (c)   Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain promptly due and payable.



8.4   Notification of rates of interest

The Agent shall promptly notify the Lenders and the relevant Borrower of the
determination of a rate of interest under this Agreement.



9.   INTEREST PERIODS



9.1   Interest Periods



  (a)   Each Loan will have an Interest Period of three Months or any other
period agreed between the Company and the Agent (acting on the instructions of
all the Lenders). Following the last day of the Availability Period, each
Borrower shall select an Interest Period of less than three Months, if
necessary, to ensure that all Loans have an Interest Period ending on the first
Repayment Date which falls after the date of such selection.



  (b)   The Interest Period for a Loan shall not extend beyond the Termination
Date.



  (c)   Each Interest Period for a Loan shall start on the Utilisation Date or
(if already made) on the last day of its preceding Interest Period.



9.2   Changes to Interest Periods



  (a)   Prior to determining the interest rate for a Loan, the Agent (acting in
consultation with the Company) may shorten an Interest Period for any Loan to
ensure there are sufficient Loans (with an aggregate amount equal to or greater
than the Repayment Instalment) which have an Interest Period ending on a
Repayment Date for the Borrowers to make the Repayment Instalment due on that
date.



  (b)   If the Agent makes any change to an Interest Period referred to in this
Clause 9.2, it shall promptly notify the Company and the Lenders.



9.3   Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).



9.4   Consolidation of Loans

If two or more Interest Periods:



  (a)   end on the same date; and



  (b)   are made to the same Borrower,

those Loans will be consolidated into, and treated as, a single Loan on the last
day of the Interest Period.



10.   CHANGES TO THE CALCULATION OF INTEREST



10.1   Absence of quotations

Subject to Clause 10.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable LIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.



10.2   Market disruption



  (a)   If a Market Disruption Event occurs in relation to a Loan for any
Interest Period, then the rate of interest on each Lender’s share of that Loan
for the Interest Period shall be the percentage rate per annum which is the sum
of:



  (i)   the Margin;



  (ii)   the rate notified to the Agent by that Lender as soon as practicable
and in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its participation in that Loan from whatever source it
may reasonably select; and



  (iii)   the Mandatory Cost, if any, applicable to that Lender’s participation
in the Loan.



  (b)   In this Agreement “Market Disruption Event” means:



  (i)   at or about noon on the Quotation Day for the relevant Interest Period
the Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR for dollars and the relevant
Interest Period; or



  (ii)   before close of business in London on the Quotation Day for the
relevant Interest Period, the Agent receives notifications from a Lender or
Lenders (whose participations in a Loan exceed 50 per cent of that Loan) that
the cost to it of obtaining matching deposits in the Relevant Interbank Market
would be in excess of LIBOR.



10.3   Alternative basis of interest or funding



  (a)   If a Market Disruption Event occurs and the Agent or the Company so
requires, the Agent and the Company shall enter into negotiations (for a period
of not more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.



  (b)   Any alternative basis agreed pursuant to paragraph (a) above shall, with
the prior consent of all the Lenders and the Company, be binding on all Parties.



10.4   Break Costs

Each Borrower shall, within five Business Days of demand by a Finance Party
accompanied with a certificate confirming the amount of its Break Costs (giving
the calculations thereof in reasonable detail) for any Interest Period in which
they accrue, pay to that Finance Party its Break Costs attributable to all or
any part of a Loan or Unpaid Sum being paid by that Borrower on a day other than
the last day of an Interest Period for that Loan or Unpaid Sum. This provision
shall not apply to any payment made by a Borrower in accordance with the
provisions of Clause 7.1 (Illegality) or paragraph (a)(ii) of Clause 7.6 (Right
of repayment and cancellation in relation to a single Lender).



11.   FEES



11.1   Commitment fee



  (a)   Subject to paragraph (b) below, the Company shall pay to the Agent (for
the account of each Lender) a fee in dollars computed at the rate of 0.675 per
cent per annum on that Lender’s Available Commitment for the Availability
Period.



  (b)   From and including the date of this Agreement until the date falling 12
Months after the date of this Agreement, the fee payable by the Company pursuant
to paragraph (a) above shall be reduced to 0.50 per cent per annum if and for so
long as the aggregate amount of the Available Commitments is less than 50 per
cent of the Total Commitment.



  (c)   The accrued commitment fee is payable on the last day of each successive
period of three Months which ends during the Availability Period, on the last
day of the Availability Period and, if cancelled in full, on the cancelled
amount of the relevant Lender’s Commitment at the time the cancellation is
effective.



11.2   Arrangement fee

The Obligors shall pay to the Arranger an arrangement fee in the amount and at
the times agreed in a Fee Letter.



11.3   Agency fee

The Obligors shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.

6

SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS



12.   TAX GROSS UP AND INDEMNITIES



12.1   Definitions



  (a)   In this Agreement:

"Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

"Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of a Loan and is:



  (i)   with respect to a payment made by a U.S. Obligor or otherwise treated
under the Code as United States source interest, a Lender which is:



  (A)   a “United States person” within the meaning of Section 7701(a)(30) of
the Code, provided such Lender timely has delivered to the Agent for
transmission to the Obligor making such payment two original copies of IRS Form
W-9 (or any successor form) either directly or under cover of IRS Form W-8IMY
(or any successor form) certifying its status as a “United States person”; or



  (B)   a Treaty Lender with respect to the United States of America, provided
such Lender timely has delivered to the Agent for transmission to the Obligor
making such payment two original copies of IRS Form W-8BEN (or any successor
form) either directly or under cover of IRS Form W-8IMY (or any successor form)
certifying its entitlement to receive such payments without any such deduction
or withholding under a double taxation treaty; or



  (C)   entitled to receive payments under the Finance Documents without
deduction or withholding of any United States federal income Taxes either as a
result of such payments being effectively connected with the conduct by such
Lender of a trade or business within the United States or under the portfolio
interest exemption, provided such Lender timely has delivered to the Agent for
transmission to the Obligor making such payment two original copies of either
(1) IRS Form W-8ECI (or any successor form) either directly or under cover of
IRS Form W-8IMY (or any successor form) certifying that the payments made
pursuant to the Finance Documents are effectively connected with the conduct by
that Lender of a trade or business within the United States or (2) IRS Form
W-8BEN (or any successor form) either directly or under cover of IRS Form W-8IMY
(or any successor form) claiming exemption from withholding in respect of
payments made pursuant to the Finance Documents under the portfolio interest
exemption and a statement certifying that such Lender is not a person described
in Section 871(h)(3)(B) or Section 881(c)(3) of the Code or (3) such other
applicable form prescribed by the IRS certifying as to such Lender’s entitlement
to exemption from United States withholding tax with respect to all payments to
be made to such Lender under the Finance Documents.

For purposes of this paragraph (i), in the case of a Lender that is not treated
as the beneficial owner of the payment (or a portion thereof) under Chapter 3
and related provisions (including Sections 871, 881, 3406, 6041, 6045 and 6049)
of the Code, the term “Lender” shall mean the person who is so treated as the
beneficial owner of the payment (or portion thereof); or



  (ii)   with respect to a payment made by a Russian Obligor,



  (A)   a company resident in the Russian Federation for Russian Federation tax
purposes; or



  (B)   a partnership each member of which is a company resident in the Russian
Federation for Russian Federation tax purposes; or



  (C)   a company not so resident in the Russian Federation which carries on a
trade in the Russian Federation through a branch or agency or any other
subdivision and for which interest payable in respect of that Loan must be taken
into account in computing its chargeable profits in the Russian Federation
(within the meaning given by Article 307 of the Tax Code); or



  (D)   a Treaty Lender with respect to the Russian Federation.

"Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

"Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

"Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3
(Tax indemnity).

"Treaty Lender” means a Lender which:



  (i)   is treated as a resident of a Treaty State for the purposes of the
Treaty; and



  (ii)   does not carry on a business in the jurisdiction of incorporation of
the respective Borrower trough a permanent establishment with which that
Lender’s participation in the Loan is effectively connected.

"Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the jurisdiction of incorporation of the relevant Borrower which
makes provision for full exemption from tax imposed by the jurisdiction of
incorporation of the relevant Borrower on interest (subject to the completion of
any necessary procedural formalities)



  (b)   Unless a contrary indication appears, in this Clause 12 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.



12.2   Tax gross-up



  (a)   Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.



  (b)   The Company shall promptly upon becoming aware that an Obligor must make
a Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Company
and that Obligor.



  (c)   If a Tax Deduction is required by law to be made by an Obligor, the
amount of the payment due from that Obligor shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.



  (d)   An Obligor is not required to make an increased payment to a Lender
under paragraph (c) above for a Tax Deduction in respect of tax imposed by the
Russian Federation or in respect of U.S. Tax from a payment of interest on a
Loan, if on the date on which the payment falls due:



  (i)   the payment could have been made to the relevant Lender without a Tax
Deduction if it was a Qualifying Lender, but on that date that Lender is not or
has ceased to be a Qualifying Lender other than as a result of any change after
the date it became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty, or any published practice
or concession of any relevant taxing authority; or



  (ii)   the relevant Lender is a Treaty Lender and the Obligor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under paragraph (g) below.



  (e)   If an Obligor is required to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.



  (f)   Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Agent for the Finance Party entitled to the
payment evidence reasonably satisfactory to that Finance Party that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.



  (g)   A Treaty Lender and each Obligor which makes a payment to which that
Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that Obligor to obtain authorisation to make that
payment without a Tax Deduction.



12.3   Tax indemnity



  (a)   The Company shall (within five Business Days of demand by the Agent) pay
to a Protected Party an amount equal to the loss, liability or cost which that
Protected Party has (directly or indirectly) suffered or will (directly or
indirectly) suffer for or on account of Tax by that Protected Party in respect
of a Finance Document or the transactions occurring under such Finance Document.



  (b)   Paragraph (a) above shall not apply:



  (i)   with respect to any Tax assessed on a Finance Party:



  (A)   under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or



  (B)   under the law of the jurisdiction in which that Finance Party’s Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or



  (ii)   to the extent a loss, liability or cost is compensated for by an
increased payment under Clause 12.2 (Tax gross-up).



  (iii)   A Protected Party making, or intending to make a claim under paragraph
(a) above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent shall notify the Company.



  (c)   A Protected Party shall, on receiving a payment from an Obligor under
this Clause 12.3, notify the Agent.



12.4   Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:



  (a)   a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part, or to that Tax Payment; and



  (b)   that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines (providing reasonable evidence of how that determination is reached)
will leave it (after that payment) in the same after-Tax position as it would
have been in had the Tax Payment not been required to be made by the Obligor.



12.5   Stamp taxes

The Company shall pay and, within five Business Days of demand, indemnify each
Finance Party against any cost and direct loss or liability that Finance Party
incurs in relation to all stamp duty, registration, excise and other similar
Taxes payable in respect of any Finance Document or the transactions occurring
under any of them.



12.6   Value added tax



  (a)   All amounts set out, or expressed to be payable under a Finance Document
by any Party to a Finance Party which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply , and accordingly, subject to paragraph (c) below,
if VAT is chargeable on any supply made by any Finance Party to any Party under
a Finance Document, that Party shall pay to the Finance Party (in addition to
and at the same time as paying the consideration) an amount equal to the amount
of the VAT (and such Finance Party shall promptly provide an appropriate VAT
invoice to such Party).



  (b)   If VAT is chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document, and any Party (the “Relevant Party”) is required by the terms of any
Finance Document to pay an amount equal to the consideration for such supply to
the Supplier (rather than being required to reimburse the recipient in respect
of that consideration), such Party shall also pay to the Supplier (in addition
to and at the same time as paying such amount) an amount equal to the amount of
such VAT. The Recipient will promptly pay to the Relevant Party an amount equal
to any credit or repayment from the relevant tax authority which it reasonably
determines relates to the VAT chargeable on that supply.



  (c)   Where a Finance Document requires any Party to reimburse a Finance Party
for any costs or expenses, that Party shall also at the same time pay and
indemnify the Finance Party against all VAT incurred by the Finance Party in
respect of the costs or expenses to the extent that the Finance Party reasonably
determines that neither it nor any other member of any group of which it is a
member for VAT purposes is entitled to credit or repayment from the relevant tax
authority in respect of the VAT.



12.7   Tax Certificate

Each Borrower may request (if necessary), in writing to the Agent, a Tax
Certificate from a Finance Party and such Finance Party will provide a Tax
Certificate from the relevant tax authorities to the extent such Tax Certificate
is produced by such authorities. To the extent the Agent receives Tax
Certificates from Finance Parties, upon receipt of the same it will provide such
Tax Certificates to the relevant Borrower. All costs associated with the
production of the Tax Certificates shall be borne by that Borrower and it shall,
immediately on demand, reimburse the Agent (for the account of the Finance
Parties) for all such costs.



12.8   Survival of obligations

Without prejudice to the survival of any other section of this Agreement, the
agreements and obligations of each Obligor and each Finance Party contained in
this Clause 12 shall survive the payment in full by the Obligors of all
obligations under this Agreement and the termination of this Agreement until
such time that such Finance Party would no longer be subject to any tax claim
(except if such tax claim is due to the negligence of the relevant Finance
Party) by any tax authority in respect of any payment received by the Finance
Parties under this Agreement.



13.   INCREASED COSTS



13.1   Increased costs



  (a)   Subject to Clause 13.3 (Exceptions) the Company shall, within five
Business Days of a demand by the Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or
(ii) compliance with any law or regulation made after the date of this
Agreement.



  (b)   In this Agreement “Increased Costs” means:



  (i)   a reduction in the rate of return from the Facility or on a Finance
Party’s (or its Affiliate’s) overall capital;



  (ii)   an additional or increased cost; or



  (iii)   a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.



13.2   Increased cost claims



  (a)   A Finance Party intending to make a claim pursuant to Clause 13.1
(Increased costs) shall notify the Agent of the event giving rise to the claim,
following which the Agent shall promptly notify the Company.



  (b)   Each Finance Party shall, as soon as practicable after a demand by the
Agent, provide a certificate confirming the amount of its Increased Costs and
including the details of computation of such Increased Costs.



13.3   Exceptions



  (a)   Clause 13.1 (Increased costs) does not apply to the extent any Increased
Cost is:



  (i)   attributable to a Tax Deduction required by law to be made by an
Obligor;



  (ii)   compensated for by Clause 12.3 (Tax indemnity) (or would have been
compensated for under Clause 12.3 (Tax indemnity) but was not so compensated
solely because any of the exclusions in paragraph (b) of Clause 12.3 (Tax
indemnity) applied);



  (iii)   compensated for by the payment of the Mandatory Cost; or



  (iv)   attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.



  (b)   In this Clause 13.3, a reference to a “Tax Deduction” has the same
meaning given to the term in Clause 12.1 (Definitions).



14.   OTHER INDEMNITIES



14.1   Currency indemnity



  (a)   If any sum due from an Obligor under the Finance Documents (a “Sum”), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:



  (i)   making or filing a claim or proof against that Obligor;



  (ii)   obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
direct loss or liability arising out of or as a result of the conversion (done
acting in good faith) including any discrepancy between (A) the rate of exchange
used to convert that Sum from the First Currency into the Second Currency and
(B) the rate or rates of exchange available to that person at the time of its
receipt of that Sum.



  (b)   Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.



14.2   Other indemnities

The Company shall (or shall procure that an Obligor will), within five Business
Days of demand, indemnify each Finance Party against any cost, direct loss or
liability incurred (acting in good faith) by that Finance Party as a result of:



  (a)   the occurrence of any Event of Default;



  (b)   a failure by an Obligor to pay any amount due under a Finance Document
on its due date (subject to any grace period applicable thereto), including
without limitation, any cost and direct loss or liability arising as a result of
Clause 27 (Sharing among the Finance Parties);



  (c)   funding, or making arrangements to fund, its participation in a Loan
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone);



  (d)   the operation of the Currency Law in relation to any payments made or
received under the Finance Documents; or



  (e)   a Loan (or part of a Loan) not being prepaid in accordance with a notice
of prepayment given by a Borrower or the Company.



14.3   Indemnity to the Agent

The Company shall promptly indemnify the Agent against any cost and direct loss
or liability incurred by the Agent (acting reasonably) as a result of:



  (a)   investigating any event which it reasonably believes is a Default; or



  (b)   acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.



14.4   Waiver of consequential damages

In no event shall any Finance Party be liable on any theory of liability for any
special, indirect, consequential or punitive damages and the Company hereby
waives, releases and agrees (for itself and on behalf of the members of the
Group) not to sue upon any such claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favour.



15.   MITIGATION BY THE LENDERS



15.1   Mitigation



  (a)   Each Finance Party shall, in consultation with the Company, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 7.1 (Illegality), Clause 12 (Tax gross-up and
indemnities), Clause 13 (Increased costs) or paragraph 3 of Schedule 4
(Mandatory Cost formulae) including (but not limited to) transferring its rights
and obligations under the Finance Documents to another Affiliate or Facility
Office.



  (b)   Paragraph (a) above does not in any way limit the obligations of any
Obligor under the Finance Documents.



15.2   Limitation of liability



  (a)   The Company shall indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 15.1 (Mitigation).



  (b)   A Finance Party is not obliged to take any steps under Clause 15.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so could reasonably be expected to be prejudicial to it.



16.   COSTS AND EXPENSES



16.1   Transaction expenses

The Company shall promptly on demand pay the Agent and the Arranger the amount
(not exceeding in aggregate US$ 55,000 (fifty five thousand dollars) exclusive
of any VAT or any disbursement incurred by the legal advisers to the Finance
Parties in respect of the Finance Documents) of all costs and expenses
(including legal fees) reasonably incurred by any of them in connection with the
negotiation, preparation, printing, execution and syndication of:



  (a)   this Agreement and any other documents referred to in this Agreement;
and



  (b)   any other Finance Documents executed after the date of this Agreement.



16.2   Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 28.9 (Change of currency), the Company shall,
within five Business Days of demand, reimburse the Agent for the amount of all
costs and expenses (including legal fees) reasonably incurred by the Agent in
responding to, evaluating, negotiating or complying with that request or
requirement.



16.3   Enforcement costs

The Company shall, within five Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees) incurred by
that Finance Party in connection with the enforcement of, or the preservation of
any rights under, any Finance Document.

7

SECTION 7
GUARANTEE



17.   GUARANTEE AND INDEMNITY



17.1   Guarantee and indemnity

Each Guarantor irrevocably and unconditionally jointly and severally:



  (a)   guarantees to each Finance Party punctual performance by each Borrower
of all that Borrower’s obligations under the Finance Documents;



  (b)   undertakes with each Finance Party that whenever a Borrower does not pay
any amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and



  (c)   indemnifies each Finance Party immediately on demand against any cost,
loss or liability suffered by that Finance Party if any obligation guaranteed by
it is or becomes unenforceable, invalid or illegal. The amount of the cost, loss
or liability shall be equal to the amount which that Finance Party would
otherwise have been entitled to recover.



17.2   Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.



17.3   Reinstatement

If any payment by any Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:



  (a)   the liability of each Obligor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and



  (b)   each Finance Party shall be entitled to recover the value or amount of
that security or payment from each Obligor, as if the payment, discharge,
avoidance or reduction had not occurred.



17.4   Waiver of defences

The obligations of each Guarantor under this Clause 17 will not be affected by
an act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 17 (without
limitation and whether or not known to it or any Finance Party) including:



  (a)   any time, waiver or consent granted to, or composition with, any Obligor
or other person;



  (b)   the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor of any member of the Group;



  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;



  (d)   any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;



  (e)   any amendment, novation, supplement, extension, restatement (however
fundamental and whether or not more onerous) or replacement of a Finance
Document or any other document or security including without limitation any
change in the purpose of, any extension of or any increase in any facility or
the addition of any new facility under any Finance Document or other document;



  (f)   any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or



  (g)   any insolvency or similar proceedings.



17.5   Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 17. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.



17.6   Appropriations

Until all amounts payable at any time by the Obligors under or in connection
with the Finance Documents have been irrevocably paid in full, each Finance
Party (or any trustee or agent on its behalf) may:



  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts, or apply and enforce the same in such manner and
order as it sees fit (whether against those amounts or otherwise) and no
Guarantor shall be entitled to the benefit of the same; and



  (b)   hold in an interest-bearing suspense account any moneys received from
any Guarantor or on account of any Guarantor’s liability under this Clause 17.



17.7   Deferral of Guarantors’ rights

Until all amounts payable at any time by the Obligors under or in connection
with the Finance Documents have been irrevocably paid in full and unless the
Agent otherwise directs, no Guarantor will exercise any rights which it may have
by reason of performance by it of its obligations under the Finance Documents:



  (a)   to be indemnified by an Obligor;



  (b)   to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents; and/or



  (c)   to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Finance Parties under the Finance
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Finance Party.



17.8   Limitation on U.S. Guarantors

Any term or provision of this Clause 17 or any other term in this Agreement or
any Finance Document notwithstanding, the maximum aggregate amount of the
obligations for which any U.S. Guarantor shall be liable under this Agreement
shall in no event exceed an amount equal to the largest amount that would not
render such U.S. Guarantor’s obligations under this Agreement, subject to
avoidance under applicable United States federal or state fraudulent conveyance
laws.



17.9   Release of Guarantors’ right of contribution

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:



  (a)   that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and



  (b)   each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.



17.10   Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

8

SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT



18.   REPRESENTATIONS

Save as otherwise specified, each Obligor makes the representations and
warranties set out in this Clause 18 to each Finance Party on the date of this
Agreement.



18.1   Status



  (a)   It is a corporation, duly incorporated and validly existing under the
law of its jurisdiction of incorporation.



  (b)   It and each of its Subsidiaries has the power to own its assets and
carry on its business as it is being conducted.



18.2   Binding obligations

The obligations expressed to be assumed by it in each Finance Document are,
subject to any general principles of law as at the date of this Agreement
limiting its obligations which are specifically referred to in any legal opinion
delivered pursuant to Clause 4 (Conditions of Utilisation) or Clause 24 (Changes
to the Obligors), legal, valid, binding and enforceable obligations.



18.3   Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:



  (a)   any law or regulation applicable to it;



  (b)   its or any of its Subsidiaries’ constitutional documents; or



  (c)   any agreement or instrument binding upon it or any of its Subsidiaries
or any of its or any of its Subsidiaries’ assets.



18.4   Power and authority



  (a)   It has the power to enter into, perform and deliver, and has taken all
necessary action (except for any such action which is not required to be
performed prior to entering into the Finance Documents) to authorise its entry
into, performance and delivery of, the Finance Documents to which it is a party
and the transactions contemplated by those Finance Documents.



  (b)   The Russian Obligor further represents, without prejudice to paragraph
(a) above, that as at the date of execution of each Finance Document to which it
is a party:



  (i)   to the best of its knowledge, for the purposes of Article 45 of the
Companies Law, each of the participants of the Russian Obligor is interested in
the conclusion by the Russian Obligor of such Finance Documents and the
transactions contemplated by the same and the Russian Obligor has obtained all
necessary corporate approvals and it and its participants have complied with all
requirements relating thereto;



  (ii)   other than the participants of the Russian Obligor, for the purposes of
Article 45 of the Companies Law, there are no persons interested in the
conclusion by it of such Finance Documents or any transactions contemplated by
the same; and



  (iii)   for the purposes of Article 46 of the Companies Law, its entry into
and delivery of, and performance of its obligations under, such Finance
Documents and transactions constitute a major transaction for it, for which the
requisite approval has been duly obtained.



18.5   Validity and admissibility in evidence

All Transaction Authorisations and all other Authorisations required (except for
those which are not required to be performed prior to entering into the Finance
Documents):



  (a)   to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Finance Documents to which it is a party; and



  (b)   to make the Finance Documents to which it is a party admissible in
evidence in its jurisdiction of incorporation (other than the Russian legal
requirements to provide a duly certified translation thereof into Russian),

     
18.6
  have been obtained or effected and are in full force and effect.
Governing law and enforcement



  (a)   The choice of English law as the governing law of the Finance Documents
will be recognised and enforced in its jurisdiction of incorporation subject to
the Legal Reservations.



  (b)   Any judgment obtained in England in relation to a Finance Document will
be recognised and enforced in its jurisdiction of incorporation subject to the
Legal Reservations.



18.7   Insolvency — Winding-up

No:



  (a)   corporate action, legal proceeding or other procedure or step described
in Clause 22.7 (Insolvency Proceedings); or



  (b)   creditors’ process described in Clause 22.8 (Creditors’ Process)

has been taken or, to its knowledge, threatened against it (or, in the case of
the Company to its knowledge, threatened against any other member of the Group);
and none of the circumstances described in Clause 22.6 (Insolvency) applies to
it (or, in the case of the Company, to any other member of the Group).



18.8   Good title to assets

It (and, in the case of the Company, each other member of the Group) has a good
and valid title to, or valid leases or licenses of, and all necessary
Authorisations (including the Transaction Authorisations) have been obtained or,
if not, are pending approval but reasonably expected to be obtained, to use, the
assets necessary to carry on its business as presently conducted, the absence or
the non acquisition of which might reasonably be expected to result in a
Material Adverse Effect.



18.9   Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document provided that, in the case of a
payment of interest on any Loan, any Lender to which any such payment is made is
a Qualifying Lender.



18.10   No default



  (a)   No Default is continuing or might reasonably be expected to result from
the making of any Utilisation.



  (b)   To its knowledge, no other event or circumstance is outstanding which
constitutes a default under any other agreement or instrument which is binding
on it (or, in the case of the Company, on any other member of the Group) or to
which its (or, in the case of the Company, such other member of the Group’s)
assets are subject which in each case might reasonably be expected to have a
Material Adverse Effect.



18.11   No misleading information



  (a)   Any factual information provided by any member of the Group for the
purposes of the Information Memorandum was true and accurate in all material
respects as at the date it was provided or as at the date (if any) at which it
is stated.



  (b)   The financial projections contained in the Information Memorandum have
been prepared on the basis of recent historical information and on the basis of
reasonable assumptions.



  (c)   Nothing has (to its knowledge) occurred or been omitted from the
Information Memorandum and no information has been given or withheld that
results in the information contained in the Information Memorandum being untrue
or constitutes a misrepresentation in any material respect.



  (d)   All written information (other than the Information Memorandum) supplied
to the Finance Parties, in relation to the entering into, the delivery of and
the performance of the Finance Documents, by any member of the Group is true,
complete and accurate in all material respects as at the date it was given and
does not constitute a misrepresentation in any material respect.



18.12   Financial statements



  (a)   The Company’s Original Financial Statements were prepared in accordance
with US GAAP.



  (b)   The Company’s Original Financial Statements fairly represent its
financial condition and operations during the relevant financial year.



  (c)   There has been no material adverse change in its business or financial
condition (or the business or consolidated financial condition of the Group, in
the case of the Company) since the date to which the Original Financial
Statements were drawn up.



18.13   Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.



18.14   No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, might reasonably be
expected to have a Material Adverse Effect have (to its knowledge) been started
or threatened against it or any of its Material Subsidiaries.



18.15   Compliance with laws

It and each member of the Group is conducting its business and operations in
compliance with all laws, regulations and Authorisations (including Transaction
Authorisations) applicable to it, when failure to do so might reasonably be
expected to have a Material Adverse Effect.



18.16   Environmental compliance

It has performed and observed in all material respects all Environmental Law,
Environmental Permits and all other material covenants, conditions, restrictions
or agreements directly or indirectly concerned with any contamination, pollution
or waste or the release or discharge of any toxic or hazardous substance in
connection with any real property which is or was at any time owned, leased or
occupied by any member of the Group or on which any member of the Group has
conducted any activity where failure to do so might reasonably be expected to
have a Material Adverse Effect.



18.17   Environmental Claims

No Environmental Claim has been commenced or, to its knowledge, is threatened
against it where that claim might reasonably be expected, if determined against
that member of the Group, to have a Material Adverse Effect.



18.18   Taxation



  (a)   It has duly and punctually paid and discharged all Taxes imposed upon it
or its assets within the time period allowed without incurring penalties (save
to the extent that (i) payment is being contested in good faith, (ii) it has
maintained adequate reserves to make a payment for those Taxes and (iii) payment
can be lawfully withheld).



  (b)   It is not materially overdue in the filing of any Tax returns.



  (c)   No material claims are being or are reasonably expected to be asserted
against it with respect to Taxes.



  (d)   It is resident for Tax purposes only in the jurisdiction of its
incorporation.



  (e)   In the case of each U.S. Obligor, it has properly filed or caused to be
filed (and, where applicable, has been included in) all material U.S. Tax
returns, reports and statements (whether federal, state, local or otherwise)
applicable to it in all jurisdictions in which such returns, reports and
statements are required to be filed. All such U.S. Tax returns are correct and
complete in all material respects.



  (f)   In the case of each U.S. Obligor, it has paid all material U.S. Taxes
due whether or not shown on any tax return, together with applicable interest
and penalties, except to the extent such U.S. Taxes are contested in good faith
by proper proceedings which stay the imposition of any penalty, fine or lien
resulting from the non-payment of such U.S. Taxes and with respect to which
adequate reserves have been set aside for the payment of such U.S. Taxes.



18.19   ERISA and Multiemployer Plans

It has not established, nor does it maintain, contribute or have liability with
respect to any employee benefit plan that is covered by Title IV of ERISA.



18.20   No Immunity

In any proceedings taken in its jurisdiction of incorporation in relation to
this Agreement, it will not be entitled to claim for itself or any of its assets
immunity from suit, execution, attachment or other legal process.



18.21   Private and commercial acts

Its execution of the Finance Documents constitutes, and its exercise of its
rights and performance of its obligations hereunder will constitute, private and
commercial acts done and performed for private and commercial purposes.



18.22   Federal Reserve Regulations



  (a)   It is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.



  (b)   None of the proceeds of the Loans or other extensions of credit under
this Agreement will be used, directly or indirectly, for the purpose of buying
or carrying any Margin Stock, for the purpose of reducing or retiring any
Financial Indebtedness that was originally incurred to buy or carry any Margin
Stock or for any other purpose which might cause all or any Loans or other
extensions of credit under this Agreement to be considered a “purpose credit”
within the meaning of Regulation U or Regulation X.



18.23   Investment Companies

Neither it nor any person controlling it or any Subsidiary of it is or is
required to be registered as an “investment company” under the U.S. Investment
Company Act of 1940 (the “1940 Act”).



18.24   Anti-Terrorism Laws



  (a)   To its knowledge, no Obligor nor any Affiliate thereof: (i) is, or is
controlled by, a Restricted Party; (ii) has received funds or other property
from a Restricted Party; or (iii) is in breach of or is the subject of any
action or investigation under any Anti-Terrorism Law.



  (b)   It and, to its knowledge, each Affiliate has taken reasonable measures
to ensure compliance with the Anti-Terrorism Laws.



18.25   Centre of main interests and establishments



  (a)   Each US Obligor represents with respect to itself that it has its
“centre of main interests” (as that term is used in Article 3(1) of the Council
of the European Union Regulation no. 1346/2000 on Insolvency Proceedings (the
“Regulation”)) in the United States, and each Russian Obligor represents with
respect to itself that it has its “centre of main interests” in the Russian
Federation.



  (b)   It has no “establishment” (as that term is used in Article 2(h) of the
Regulation) in a jurisdiction other than the United States in the case of each
US Obligor and the Russian Federation in the case of each Russian Obligor.



18.26   No Agent

For the purposes of the transaction contemplated by the Finance Documents, it is
acting, on its own behalf and not as a trustee or agent on behalf of any third
party.



18.27   Repetition

The Repeating Representations are made and repeated by each Obligor (by
reference to the facts and circumstances then existing) on:



  (a)   the date of each Utilisation Request and the first day of every second
Interest Period thereafter; and



  (b)   in the case of an Additional Obligor, the day on which that company
becomes (or it is proposed that that company becomes) an Additional Obligor.



19.   INFORMATION UNDERTAKINGS

The undertakings in this Clause 19 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.



19.1   Financial statements

The Company shall supply to the Agent in sufficient copies for all the Lenders:



  (a)   as soon as the same become available, but in any event within 120 days
after the end of each of its financial years:



  (i)   its audited consolidated financial statements for that financial year;



  (ii)   the unconsolidated unaudited financial statements of each Obligor for
that financial year prepared for the purposes of preparing US GAAP compliant
consolidated financial statements for the Reporting Group ;



  (b)   as soon as the same become available, but in any event within 90 days
after the end of the first half of each of its financial years:



  (i)   its consolidated unaudited financial statements for that financial half
year; and



  (ii)   the unconsolidated unaudited financial statements of each Obligor for
that financial half year prepared for the purposes of preparing US GAAP
compliant consolidated financial statements for the Reporting Group;



  (c)   as soon as the same become available, but in any event within 105 days
after the end of each of its financial years, the audited financial statements
of each Russian Obligor for that financial year, prepared under the accounting
standards of the Russian Federation in accordance with the Directive of the
Ministry of Finance of the Russian Federation No. 67 dated 22 July 2003; and



  (d)   as soon as the same become available, but in any event within 45 days
after the end of the first, second and third financial quarter of each of its
financial years, the unaudited financial statements of each Russian Obligor for
that financial quarter, prepared under the accounting standards of the Russian
Federation in accordance with the Directive of the Ministry of Finance of the
Russian Federation No. 67 dated 22 July 2003.



19.2   Compliance Certificate



  (a)   The Company shall supply to the Agent, with each set of financial
statements delivered pursuant to paragraph (a)(i) or (b)(i) of Clause 19.1
(Financial statements), a Compliance Certificate setting out (in reasonable
detail) computations as to compliance with Clause 20 (Financial covenants) as at
the date as at which those financial statements were prepared.



  (b)   Each Compliance Certificate shall be signed by two authorised senior
officers of the Company and, if required to be delivered with the financial
statements delivered pursuant to paragraph (a)(i) of Clause 19.1 (Financial
statements), shall be reported on by the Company’s auditors in the form agreed
by the Company and the Majority Lenders before the date of this Agreement.



19.3   Requirements as to financial statements



  (a)   Each set of consolidated financial statements delivered by the Company
pursuant to paragraph (a)(i) and (b)(i) of Clause 19.1 (Financial statements)
shall be certified by an authorised senior officer of the Company as fairly
representing the financial condition of the Reporting Group as at the date as at
which those financial statements were drawn up.



  (b)   Each set of unconsolidated financial statements provided by the Company
pursuant to paragraphs (a)(ii) and (b)(ii) of Clause 19.1 (Financial statements)
shall be certified by an authorised senior officer of the relevant company as
accurately representing the information that is used or shall be used to prepare
the consolidated financial statements of the Reporting Group for the relevant
period.



  (c)   Each set of financial statements provided by the Company pursuant to
paragraph (c) and (d) of Clause 19.1 (Financial Statements) shall be certified
by an authorised senior officer of the relevant Russian Obligor and be affixed
with that Russian Obligor’s seal.



  (d)   Each set of financial statements provided by the Company pursuant to
paragraph (c) and (d) of Clause 19.1 (Financial Statements) shall bear, if
available, a receipt stamp from the tax inspectorate of the relevant Russian
Obligor’s place of tax registration.



  (e)   The Company shall procure its financial statements delivered by it
pursuant to paragraph (a)(i) and (b)(i) of Clause 19.1 (Financial statements) is
prepared using US GAAP, and accounting practices and financial reference periods
consistent with those applied in the preparation of its Original Financial
Statements unless, in relation to any set of financial statements, it notifies
the Agent that there has been a significant change in US GAAP, or the accounting
practices or reference periods and the Company shall deliver to the Agent:



  (i)   a description of any change necessary for those financial statements to
reflect the US GAAP, accounting practices and reference periods upon which its
Original Financial Statements were prepared; and



  (ii)   sufficient information, in form and substance as may be reasonably
required by the Agent (including an opinion from the auditors of the Company),
to enable the Lenders to determine whether Clause 20 (Financial covenants) has
been complied with and make an accurate comparison between the financial
position indicated in those financial statements and the Company’s Original
Financial Statements.



  (f)   If the Company notifies the Agent of a change in accordance with
paragraph (e) above then the Company and Agent shall enter into negotiations in
good faith with a view to agreeing:



  (i)   whether or not the change might result in any material alteration in the
commercial effect of any of the terms of this Agreement; and



  (ii)   if so, any amendments to this Agreement which may be necessary to
ensure that the change does not result in any material alteration in the
commercial effect of those terms,

and if any amendments are agreed they shall take effect and be binding on each
of the Parties in accordance with their terms.

Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.



19.4   Information: miscellaneous

The Company shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests):



  (a)   all documents dispatched by the Company to its shareholders (or any
class of them) or its creditors generally (or any class of them) at the same
time as they are dispatched;



  (b)   promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Group, and which might reasonably be expected,
if adversely determined, to have a Material Adverse Effect; and



  (c)   promptly, such further information regarding the financial condition,
business and operations of any member of the Group as any Finance Party (through
the Agent) may reasonably request.



19.5   Notification of default



  (a)   Each Obligor shall notify the Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).



  (b)   Promptly upon a request by the Agent, the Company shall supply to the
Agent a certificate signed by two of its authorised senior officers on its
behalf certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).



19.6   Use of websites



  (a)   The Company may satisfy its obligation under this Agreement to deliver
any information in relation to those Lenders (the “Website Lenders”) who accept
this method of communication by posting this information onto an electronic
website designated by the Company and the Agent (the “Designated Website”) if:



  (i)   the Agent expressly agrees (after consultation with each of the Lenders)
that it will accept communication of the information by this method;



  (ii)   both the Company and the Agent are aware of the address of and any
relevant password specifications for the Designated Website; and



  (iii)   the information is in a format previously agreed between the Company
and the Agent.

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify the Company accordingly
and the Company shall supply the information to the Agent (in sufficient copies
for each Paper Form Lender) in paper form. In any event the Company shall supply
the Agent with at least one copy in paper form of any information required to be
provided by it.



  (b)   The Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Company and the Agent.



  (c)   The Company shall promptly upon becoming aware of its occurrence notify
the Agent if:



  (i)   the Designated Website cannot be accessed due to technical failure;



  (ii)   the password specifications for the Designated Website change;



  (iii)   any new information which is required to be provided under this
Agreement is posted onto the Designated Website;



  (iv)   any existing information which has been provided under this Agreement
and posted onto the Designated Website is amended; or



  (v)   the Company becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.

If the Company notifies the Agent under paragraph (c)(i) or paragraph (c)(v)
above, all information to be provided by the Company under this Agreement after
the date of that notice shall be supplied in paper form unless and until the
Agent and each Website Lender is satisfied that the circumstances giving rise to
the notification are no longer continuing.



  (d)   Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Company shall comply with any such request within
ten Business Days.



19.7   “Know your customer” checks



  (a)   If:



  (i)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;



  (ii)   any change in the status of an Obligor or the composition of the
shareholders of an Obligor after the date of this Agreement, except with respect
to the normal trading of the Company’s shares on Nasdaq, the London Stock
Exchange, the Russian Trading System or any other regulated stock exchange
market acceptable for the Lenders; or



  (iii)   a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph
(iii) above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.



  (b)   Each Lender shall promptly upon the request of the Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.



  (c)   The Company shall, by not less than ten Business Days’ written prior
notice to the Agent, notify the Agent (which shall promptly notify the Lenders)
of its intention to request that one of its Subsidiaries becomes an Additional
Obligor pursuant to Clause 24 (Changes to the Obligors).



  (d)   Following the giving of any notice pursuant to paragraph (c) above, if
the accession of such Additional Obligor obliges the Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Company shall promptly upon the request of the Agent or any Lender supply,
or procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or on behalf of any prospective new Lender) in order for the Agent
or such Lender or any prospective new Lender to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the accession of such
Subsidiary to this Agreement as an Additional Obligor.



20.   FINANCIAL COVENANTS



20.1   Financial definitions

In this Clause 20:

"Borrowings” means, at any time, the outstanding principal, capital or nominal
amount and any fixed or minimum premium payable on prepayment or redemption of
any indebtedness for or in respect of:



  (a)   moneys borrowed and debit balances with financial institutions;



  (b)   any amount raised by acceptance under any acceptance credit facility;



  (c)   any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;



  (d)   the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with US GAAP be treated as a finance or
capital lease;



  (e)   receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);



  (f)   any counter-indemnity obligation in respect of a guarantee, indemnity,
bond, standby or documentary letter of credit or any other instrument issued by
a bank or financial institution (excluding any given in respect of trade credit
arising in the ordinary course of business);



  (g)   any amount raised by the issue of redeemable shares which are redeemable
before the Termination Date;



  (h)   any amount of any liability under an advance or deferred purchase
agreement if one of the primary reasons behind the entry into the agreement is
to raise finance;



  (i)   any amount raised under any other transaction (including any forward
sale or purchase agreement) having the commercial effect of a borrowing; and



  (j)   (without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to (i)
above.

"Consolidated EBIT” means the consolidated profits of the Reporting Group from
ordinary activities before taxation:



  (a)   before deducting any Consolidated Net Finance Charges;



  (b)   before taking into account any items treated as exceptional or
extraordinary items; and



  (c)   after deducting the amount of any profit of any member of the Reporting
Group which is attributable to minority interests,

in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining the profits of the Reporting Group from
ordinary activities before taxation.

"Consolidated EBITDA” means Consolidated EBIT before deducting any amount
attributable to the amortisation of intangible assets or the depreciation of
tangible assets.

"Consolidated Net Finance Charges” means, for any Relevant Period, the aggregate
amount of the accrued interest, commission, fees, discounts, prepayment
penalties or premiums and other finance payments in respect of Borrowings
whether paid, payable or capitalised by any member of the Reporting Group in
respect of that Relevant Period:



  (a)   excluding any such obligations owed to any other member of the Reporting
Group;



  (b)   including the interest element of leasing and hire purchase payments;



  (c)   including any accrued commission, fees, discounts and other finance
payments payable by any member of the Reporting Group under any interest rate
hedging arrangement; and



  (d)   deducting any accrued interest owing to any member of the Reporting
Group on any deposit or bank account.

"Consolidated Total Debt” means at any time the aggregate amount of all
obligations of the Reporting Group for or in respect of Borrowings but:



  (a)   excluding any such obligations to any other member of the Reporting
Group; and



  (b)   including, in the case of finance leases, only the capitalised value
therefore,

and so that no amount shall be included or excluded more than once.

"Equity” means at any time the aggregate of the amounts paid up or credited as
paid up on the issued ordinary share capital of the Company.

All definitions calculated above are based on the latest audited consolidated
financial statements of the Reporting Group.

"Relevant Period” means each period of twelve months ending on the last day of
the Company’s financial year and each period of twelve months ending on the last
day of the first half of the Company’s financial year.



20.2   Financial condition

The Company shall ensure that:



  (a)   Debt Cover

The ratio of Consolidated Total Debt to Consolidated EBITDA for any Relevant
Period shall not at any time exceed 2:1.



  (b)   Gearing Ratio

The ratio of Consolidated Total Debt to Equity shall not at any time exceed
0,5:1.



  (c)   Interest Cover

The ratio of Consolidated EBITDA to Consolidated Net Finance Charges in respect
of any Relevant Period shall not be less than 7:1.



20.3   Financial testing

The financial covenants set out in Clause 20.2 (Financial condition) shall be
tested by reference to each of the financial statements and/or each Compliance
Certificate delivered pursuant to Clause 19.2 (Compliance Certificate).



21.   GENERAL UNDERTAKINGS

The undertakings in this Clause 21 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.



21.1   Authorisations

Each Obligor shall promptly:



  (a)   obtain, comply with and do all that is necessary to maintain in full
force and effect; and



  (b)   supply certified copies to the Agent of,

any Authorisation (including the Transaction Authorisations) required under any
law or regulation of its jurisdiction of incorporation to enable it to perform
its obligations under the Finance Documents and to ensure the legality,
validity, enforceability or admissibility in evidence in its jurisdiction of
incorporation of any Finance Document.



21.2   Compliance with laws

Each Obligor shall comply in all material respects with all laws, regulations
and Authorisations (including Transaction Authorisations) applicable to it.



21.3   Compliance with Currency Law

The Russian Borrower will:



  (a)   prior to the date of the first Utilisation Request, open and at all
times thereafter maintain the Loan Passport for the Facility with the Account
Bank;



  (b)   in a timely manner, submit to the Account Bank such documents and other
information as may be required from time to time under the Currency Law
(including, without limitation, Instruction No. 117-I of the Central Bank of the
Russian Federation dated 15 June 2004) for the purpose of utilising the Facility
and performing its obligations under the Finance Documents, in the form and in
accordance with the procedure described therein;



  (c)   comply with all requirements established under or pursuant to the
Currency Law in relation to any payment made or to be made by or to it under the
Finance Documents (including any Special Account Requirements); and



  (d)   ensure that its compliance with such requirements does not impair its
ability to comply with its obligations under the Finance Documents.



21.4   Negative pledge



  (a)   No Obligor shall, without the consent of the Majority Lenders, (and the
Company shall ensure that no other member of the Group will) create or permit to
subsist any Security over any of its assets.



  (b)   No Obligor shall, without the consent of the Majority Lenders, (and the
Company shall ensure that no other member of the Group will):



  (i)   sell, transfer or otherwise dispose of any of its assets on terms
whereby they are or may be leased to or re-acquired by an Obligor or any other
member of the Group;



  (ii)   sell, transfer or otherwise dispose of any of its receivables on
recourse terms;



  (iii)   enter into any arrangement under which money or the benefit of a bank
or other account may be applied, set-off or made subject to a combination of
accounts; or



  (iv)   enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.



  (c)   Paragraphs (a) and (b) above do not apply to:



  (i)   any Security listed in Schedule 9 (Existing Security) except to the
extent the principal amount secured by that Security exceeds the amount stated
in that Schedule;



  (ii)   any netting or set-off arrangement entered into by any member of the
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances;



  (iii)   any lien arising by operation of law and in the ordinary course of
trading;



  (iv)   any Security over or affecting (or transaction (“Quasi-Security”)
described in paragraph (b) above affecting) any asset acquired by a member of
the Group after the date of this Agreement if:



  (A)   the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;



  (B)   the principal amount secured has not been increased in contemplation of,
or since the acquisition of that asset by a member of the Group; and



  (C)   the Security or Quasi-Security is removed or discharged within four
months of the date of acquisition of such asset;



  (v)   any Security or Quasi-Security over or affecting any asset of any
company which becomes a member of the Group after the date of this Agreement,
where the Security or Quasi-Security is created prior to the date on which that
company becomes a member of the Group, if:



  (A)   the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;



  (B)   the principal amount secured has not increased in contemplation of or
since the acquisition of that company; and



  (C)   the Security or Quasi-Security is removed or discharged within four
months of that company becoming a member of the Group; or



  (vi)   any Security entered into pursuant to any Finance Document;



  (vii)   any Security which exists as an easement, right of way, servitude by
operation of law or any other similar lien or encumbrance not interfering with
the business of any member of the Group;



  (viii)   any Security over assets the value of which (when aggregated with the
value of any other assets over which the Company or any Obligor has granted
Security not allowed under the preceding sub-paragraphs) does not exceed an
amount equal to five per cent of the Company’s consolidated assets, as
calculated by reference to the most recently consolidated audited financial
statements provided by the Company pursuant to Clause 19.1 (Financial
Statements).



21.5   Disposals



  (a)   No Obligor shall, without the consent of the Majority Lenders (and the
Company shall ensure that no other member of the Group will), enter into a
single transaction or a series of transactions (whether related or not) and
whether voluntary or involuntary to sell, lease, transfer or otherwise dispose
of any asset.



  (b)   Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal:



  (i)   made in the ordinary course of trading of the disposing entity;



  (ii)   of assets in exchange for other assets comparable or superior as to
type, value and quality; or



  (iii)   where the book value of the assets (when aggregated with the book
value of the assets for any other sale, lease, transfer or other disposal by the
Group, other than any permitted under paragraphs (i) to (ii) above) does not
exceed five per cent of the consolidated total assets of the Group.



21.6   Merger



  (a)   No Obligor shall (and the Company shall ensure that no other member of
the Group will), enter into any amalgamation, demerger, merger or corporate
reconstruction and no Russian Obligor shall enter into any Russian Corporate
Reorganisation.



  (b)   Paragraph (a) shall not apply to any intra-Group reorganisation on a
solvent basis, provided that to the extent that such reorganisation involves one
or more Obligors, an Obligor is the surviving entity and remains responsible for
all the obligations under the Finance Documents of the Obligors involved in such
reorganisation.



21.7   Change of business

No Obligor shall, without the consent of the Majority Lenders, cease to carry on
the primary business carried on at the date of this Agreement or shall make any
substantial change to the general nature of its business from that carried on at
the date of this Agreement.



21.8   Insurance

Each Obligor shall maintain insurances on and in relation to its business and
assets with reputable underwriters or insurance companies against those risks
and to the extent as is usual for companies carrying on the same or
substantially similar business in the relevant jurisdiction.



21.9   Environmental Compliance

Each Obligor shall comply in all material respects with all Environmental Law
and obtain and maintain any Environmental Permits where failure to do so might
reasonably be expected to have a Material Adverse Effect.



21.10   Environmental Claims

Each Obligor shall inform the Agent in writing as soon as reasonably practicable
upon becoming aware of the same if any Environmental Claim has been commenced or
(to its knowledge) is threatened against it, where the claim might reasonably be
expected, if determined against it, to have a Material Adverse Effect.



21.11   Taxation

Each Obligor shall duly and punctually pay and discharge all Taxes imposed upon
it or its assets within the time period allowed without incurring penalties
(save to the extent that (i) payment is being contested in good faith by
appropriate proceedings that are reasonably likely to succeed, (ii) adequate
reserves are being maintained for those Taxes and (iii) where such payment can
be lawfully withheld).



21.12   Notification of Tax claims

Each Obligor shall immediately disclose to the Agent any Tax arrears or claims,
which are of a material amount, together (in each case) with details of the
steps (if any) being taken to contest such liabilities or of the efforts (if
any) to negotiate a settlement of such liabilities with the relevant Tax
authorities.



21.13   Acquisitions

No Obligor shall, without the consent of the Majority Lenders (and the Company
shall ensure that no other member of the Group will) acquire any company,
business, assets or undertaking unless (a) any such acquisition is within the
industry of telecommunications and media and (b) the aggregate consideration
payable in respect of any such acquisition does not exceed the greater of
(i) US$75,000,000 (seventy five million dollars) (or its equivalent in other
currencies) or (ii) five per cent of the market capitalisation of the Company
except for the planned transaction whereby it is contemplated that the Company
or one of its Subsidiaries will receive 51% ownership in ZAO Cortec and its
wholly-owned Subsidiaries ZAO Investelektrosvyaz, ZAO Kabelstroy and other
Subsidiaries (jointly doing business as the Corbina Telecom Group) in exchange
for an issue of approximately 8% of the Company’s shares calculated on a
post-acquisition basis and approximately US$10,000,000 in cash.



21.14   Loans and Guarantees

Save for (a) any guarantee or indemnity granted by any member of the Reporting
Group in respect of any obligation of any other member of the Reporting Group up
to a maximum aggregate amount for the Reporting Group of US$ 50,000,000 (fifty
million dollars), and (b) any loan, credit, guarantee or indemnity granted by
any member of the Reporting Group to any other member of the Reporting Group, no
Obligor shall (and the Company shall ensure that no other member of the Group
will) make any loans, grant any credit (save in the ordinary course of business)
or give any guarantee or indemnity (except as required under any of the Finance
Documents) to or for the benefit of any person or otherwise voluntarily assume
any liability, whether actual or contingent, in respect of any obligation of any
person.



21.15   Access

To the extent permitted by any applicable law, each Obligor shall, and the
Company shall ensure that each member of the Group will permit, at the request
of the Agent (for itself and/or accountants or other professional advisers and
contractors of the Agent), full access on reasonable notice at the risk and cost
of the Obligor to premises, assets, books, accounts and records of each member
of the Group.



21.16   Pari Passu

Each Borrower shall procure that its payment obligations under the Finance
Documents rank at least pari passu with the claims of all its other unsecured
and unsubordinated creditors, except for obligations mandatorily preferred by
law.



21.17   Compliance with ERISA

No Obligor will, without the consent of the Majority Lenders, establish, become
party to or incur any liability under any employee benefit plan of the type
referred to in Clause 18.21 (ERISA and Multiemployer Plans).

      21.18   Federal Reserve Regulations
21.19
  Each U.S. Borrower will use the Facilities without violating Regulations T, U
and X.
Compliance with U.S. Regulations

No Obligor shall (and the Company shall ensure that no other member of the Group
will) become an “investment company,” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the 1940 Act. Neither the making of any Loan, or the
application of the proceeds or repayment of any Loan by any Obligor nor the
consummation of the other transactions contemplated by this agreement will
violate any provision of such act or any rule, regulation or order of the SEC
under the 1940 Act.



21.20   Anti-Money Laundering

Each Obligor will use commercially reasonable efforts to ensure that no funds
used to pay the obligations under the Finance Documents are derived from any
unlawful activity.



21.21   Russian signatories

Each Russian Obligor shall ensure that:



  (a)   any amendment to or waiver of any provision of any Finance Document; and



  (b)   any other document or notice executed by it under or in connection with
the Finance Documents that, in the opinion of the Agent, contains financial or
credit obligations of it,

includes the signature of its Chief Accountant.



22.   EVENTS OF DEFAULT

     
22.1
  Each of the events or circumstances set out in Clause 22 is an Event of
Default.
Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:



  (a)   its failure to pay is caused by administrative or technical error; and



  (b)   payment is made within five Business Days of its due date.

      22.2   Financial covenants
22.3
  Any requirement of Clause 20 (Financial covenants) is not satisfied.
Other obligations



  (a)   An Obligor does not comply with any provision of the Finance Documents
(other than those referred to in Clause 22.1 (Non-payment) and Clause 22.2
(Financial covenants).



  (b)   No Event of Default under paragraph (a) above will occur if the failure
to comply is capable of remedy and is remedied within twenty one Business Days
of the earlier of the Agent giving notice to the Company or the Company becoming
aware of the failure to comply.



22.4   Misrepresentation



  (a)   Any representation or statement made or repeated by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or repeated.



  (b)   No Event of Default under paragraph (a) above will occur if the
underlying circumstances are capable of remedy and are remedied within twenty
one Business Days of the earlier of the Agent giving notice to the Company or
the Company becoming aware of the incorrect or misleading representation or
statement.



22.5   Cross default



  (a)   Any Financial Indebtedness of any member of the Group is not paid when
due nor within any originally applicable grace period.



  (b)   Any Financial Indebtedness of any member of the Group is declared to be
or otherwise becomes due and payable prior to its specified maturity as a result
of an event of default (however described).



  (c)   Any commitment for any Financial Indebtedness of any member of the Group
is cancelled or suspended by a creditor of any member of the Group as a result
of an event of default (however described).



  (d)   Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described) and
(if capable of being remedied) such event has not been waived or remedied within
10 Business Days.



  (e)   No Event of Default will occur under this Clause 22.5 if the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within paragraphs (a) to (d) above is less than US$ 15,000,000 (fifteen
million dollars) (or its equivalent in any other currency or currencies).



22.6   Insolvency



  (a)   A member of the Group is unable or admits inability to pay its debts as
they fall due, suspends making payments on any of its debts or, by reason of
actual or anticipated financial difficulties, commences negotiations with one or
more of its creditors with a view to rescheduling any of its indebtedness.



  (b)   The value of the assets of any member of the Group is less than its
liabilities (taking into account contingent and prospective liabilities).



  (c)   A moratorium is declared in respect of any indebtedness of any member of
the Group.



  (d)   In relation to any member of the Group incorporated under the laws of
the Russian Federation, a Russian Insolvency Test is satisfied.



  (e)   Any member of the Group in any U.S. jurisdiction:



  (i)   applies for, or consents to, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, examiner or liquidator of itself
or of all or a substantial part of its property;



  (ii)   makes a general assignment for the benefit of its creditors;



  (iii)   commences a voluntary case under Title 11 of the United States of
America Code entitled Bankruptcy (or any successor thereof), as amended;



  (iv)   files a petition with respect to itself seeking to take advantage of
any other law relating to bankruptcy, insolvency, reorganisation, liquidation,
dissolution, arrangement or winding up, or composition or readjustment of debts;
or



  (v)   takes any corporate action for the purpose of effecting any of the
foregoing with respect to itself.



  (f)   Any member of the Group satisfies any legal test entitling or requiring
that entity, a creditor of that entity or any other person to petition or take
any other step for its insolvency under any applicable law.



22.7   Insolvency proceedings



  (a)   Any corporate action, legal proceedings or other procedure or step is
taken in relation to:



  (i)   the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any member of the Group
other than a solvent liquidation or reorganisation of any member of the Group
which is not an Obligor;



  (ii)   a composition, compromise, assignment or arrangement with any creditor
of any member of the Group; or



  (iii)   the appointment of a liquidator (other than in respect of a solvent
liquidation of a member of the Group which is not an Obligor), receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of any member of the Group or any of its assets,

or any analogous procedure or step is taken in any jurisdiction.



  (b)   In respect of any U.S. Obligor or any other member of the Group, a
proceeding or case shall be commenced, without the application or consent of
such entity, in any US court of competent jurisdiction, seeking:



  (i)   its reorganisation, liquidation, dissolution, arrangement or winding-up
or the composition or readjustment of its debts;



  (ii)   the appointment of a receiver, custodian, trustee, examiner, liquidator
or the like of the Obligor or of all or any substantial part of its property; or



  (iii)   similar relief in respect of any Obligor or any other member of the
Group under any law relating to the bankruptcy insolvency, reorganisation,
winding-up or composition or adjustment of debts,

and any such proceeding or case referred to in paragraphs (i)-(iii) above shall
continue undismissed, or an order, judgment or decree approving or ordering any
of the foregoing shall be entered and continue unstayed and in effect, for a
period of 21 or more days, or an order for relief against such entity shall be
entered in an involuntary case under Title 11 of the United States of America
Code entitled Bankruptcy (or any successor thereto) as amended.



  (c)   In respect of any Russian Obligor or any other member of the Group
incorporated under the laws of the Russian Federation, any Russian Insolvency
Proceeding has occurred and (only in the case of proceedings described in (a),
(where the presentation or filing of a petition is made by a third party) (c),
(f) and (g) and of the definition “Russian Insolvency Procedings”) has continued
undismissed for a period of 30 or more days.



22.8   Creditors’ process

Any enforcement of any Security, expropriation, attachment, sequestration,
distress or execution affects any asset or assets of any member of the Group
having an aggregate value of more than US$ 5,000,000 (five million dollars) and
is not discharged within thirty days.



22.9   Analogous Proceedings

Any event occurs which under the laws of any relevant jurisdiction has a similar
or analogous effect to any of those mentioned in Clause 22.6 (Insolvency), 22.7
(Insolvency Proceedings) and 22.8 (Creditor’s Process).



22.10   Ownership of the Obligors

An Obligor (other than the Company) is not or ceases to be a wholly-owned
Subsidiary of the Company.



22.11   Corporate Reorganisation

Any Obligor:



  (a)   undertakes any corporate or constitutive reorganisation, arrangement or
restructuring or, in relation to any Russian Obligor, a Russian Corporate
Reorganisation; or



  (b)   amends its constitutional documents; or



  (c)   changes or procures a change in its capital structure (including the
issue of new shares, the division of existing shares or an alteration in the
rights attaching to the shares),

in each case in a manner or to an extent which might reasonably be expected to
have a Material Adverse Effect.



22.12   Unlawfulness

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.



22.13   Repudiation

An Obligor repudiates or rescinds a Finance Document or evidences an intention
to repudiate or rescind a Finance Document.



22.14   Convertibility/transferability



  (a)   Any foreign exchange law is enacted or introduced in Russia that (in the
opinion of the Majority Lenders) will have the effect for any Russian Obligor
such that it would not to be able to make any payment on its due date pursuant
to the terms of any of the Finance Documents.



  (b)   A moratorium is called:



  (i)   on the payment of interest or repayment of principal on external
indebtedness (being any indebtedness that is or may become payable in a currency
other than roubles and/or that is owed to a creditor resident outside the
Russian Federation) of Russian borrowers generally or a class thereof to which
any Russian Obligor belongs; or



  (ii)   on payments under guarantees of or pursuant to enforcement of Security
for such external indebtedness by Russian entities generally or a class thereof
to which any Russian Obligor belongs,

and such moratorium, in the opinion of the Majority Lenders, might reasonably
expected to have a Material Adverse Effect.



  (c)   Any action, event or circumstance occurs or might reasonably be expected
to occur that (in the opinion of the Majority Lenders, acting reasonably):



  (i)   has the effect of materially hindering, limiting or restricting:



  (A)   the convertibility of roubles into dollars or any other international
currency for the purpose of servicing Financial Indebtedness; or



  (B)   the transfer of dollars or any other currency (other than roubles) from
the Russian Federation to other countries (including, without limitation, by way
of any delays or discriminatory rates of exchange) for the purposes of servicing
Financial Indebtedness; or



  (d)   results in the unavailability of dollars or any other international
currency (for the purpose of servicing Financial Indebtedness) in the interbank
foreign exchange market located in the Russian Federation in accordance with
normal commercial practice existing as at the date of this Agreement.



22.15   Political and economic risk

A deterioration occurs in the political or economic situation generally in
Russia, or an act of war or hostilities, invasion, armed conflict or act of
foreign enemy, revolution, insurrection, insurgency occurs in or involving
Russia, unless (in any such case), the Obligors can establish to the continuing
reasonable satisfaction of the Majority Lenders that this does not and will not
have a Material Adverse Effect.



22.16   Audit Qualification

The auditors of any Obligor qualify in any material respect the audited annual
consolidated financial statements of the Reporting Group, in respect of the
Company, or the financial statements of any Obligor, in respect of any Obligor
other than the Company, so as to cast doubt on their accuracy, or on the
viability of the relevant company to continue as a going concern or otherwise in
a manner which the Majority Lenders reasonably believe might reasonably be
expected to have a Material Adverse Effect.



22.17   Material adverse change

Any event or circumstance occurs which the Majority Lenders reasonably believe
might reasonably be expected to have a Material Adverse Effect.



22.18   Litigation

Any litigation, arbitration or administrative proceeding is commenced or pending
against any Obligor which, if adversely determined, the Majority Lenders
reasonably believe might reasonably be expected to have a Material Adverse
Effect.



22.19   Failure to comply with Final Judgment



  (a)   Any Obligor or any member of the Group fails to comply with or pay any
sum due from it or them under any judgement (the effect of which cannot be
suspended by the exercise of any right of appeal) or any final judgment or any
final order made or given by any court or arbitral body of competent
jurisdiction when such sums exceed US$ 5,000,000 (five million dollars) (or its
equivalent) in aggregate at any time.



  (b)   Any judgement or order, made or given by any court of competent
jurisdiction, which gives rise to a payment obligation in an amount exceeding
US$ 25,000,000 (twenty five million dollars) (unless the obligation to make such
payment can be suspended and is suspended by the exercise of a right of appeal),
enters into force against any Obligor or any member of the Group and is not
immediately stayed by further order of the court.



22.20   Acceleration

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Company:



  (a)   cancel the Total Commitments whereupon they shall immediately be
cancelled;



  (b)   declare that all or part of the Loans, together with accrued interest,
and all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, whereupon they shall become immediately due and
payable; and/or



  (c)   declare that all or part of the Loans be payable on demand, whereupon
they shall immediately become payable on demand by the Agent on the instructions
of the Majority Lenders,

but, notwithstanding the foregoing, upon the occurrence of an Event of Default
specified in Clause 22.6 (Insolvency) and Clause 22.7 (Insolvency proceedings),
then without notice to such Obligor or any other act by the Agent or any other
person, the Loans to such Obligor, interest thereon and all other amounts owed
by such Obligor under the Finance Documents shall become immediately due and
payable without presentment, demand, protest or notice of any kind, all of which
are expressly waived.

9

SECTION 9
CHANGES TO PARTIES



23.   CHANGES TO THE LENDERS



23.1   Assignments and transfers by the Lenders

Subject to this Clause 23, a Lender (the “Existing Lender”) may:



  (a)   assign any of its rights; or



  (b)   transfer by novation any of its rights and obligations,

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the “New
Lender”).



23.2   Conditions of assignment or transfer



  (a)   The consent of the Company is required for an assignment or transfer by
a Lender, unless (i) assignment or transfer is to another Lender or an Affiliate
of a Lender or (ii) an Event of Default is continuing.



  (b)   The consent of the Company to an assignment or transfer must not be
unreasonably withheld or delayed. The Company will be deemed to have given its
consent five Business Days after the Lender has requested it unless consent is
expressly refused by the Company within that time.



  (c)   The consent of the Company to an assignment or transfer must not be
withheld solely because the assignment or transfer may result in an increase to
the Mandatory Cost.



  (d)   An assignment will only be effective on:



  (i)   receipt by the Agent of written confirmation from the New Lender (in
form and substance satisfactory to the Agent) that the New Lender will assume
the same obligations to the other Finance Parties as it would have been under if
it was an Original Lender; and



  (ii)   performance by the Agent of all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to such
assignment to a New Lender, the completion of which the Agent shall promptly
notify to the Existing Lender and the New Lender.



  (e)   A transfer will only be effective if the procedure set out in Clause
23.5 (Procedure for transfer) is complied with.



  (f)   If:



  (i)   a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and



  (ii)   as a result of circumstances existing at the date the assignment,
transfer or change occurs, an Obligor would be obliged to make a payment to the
New Lender or Lender acting through its new Facility Office under Clause 12 (Tax
gross-up and indemnities) or Clause 13 (Increased costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.



23.3   Assignment or transfer fee

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of US$2,500 (two thousands
five hundred dollars), except if the New Lender is an Affiliate of the Existing
Lender.



23.4   Limitation of responsibility of Existing Lenders



  (a)   Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:



  (i)   the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;



  (ii)   the financial condition of any Obligor;



  (iii)   the performance and observance by any Obligor of its obligations under
the Finance Documents or any other documents; or



  (iv)   the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.



  (b)   Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:



  (i)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and



  (ii)   will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities whilst any amount is
or may be outstanding under the Finance Documents or any Commitment is in force.



  (c)   Nothing in any Finance Document obliges an Existing Lender to:



  (i)   accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 23; or



  (ii)   support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.



23.5   Procedure for transfer



  (a)   Subject to the conditions set out in Clause 23.2 (Conditions of
assignment or transfer) a transfer is effected in accordance with paragraph
(c) below when the Agent executes an otherwise duly completed Transfer
Certificate delivered to it by the Existing Lender and the New Lender and the
Agent makes a corresponding entry in the Register pursuant to Clause 23.9 (The
Register). The Agent shall subject to paragraph (b) below, as soon as reasonably
practicable after receipt by it of a duly completed Transfer Certificate
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Transfer
Certificate and make such corresponding entry in the Register.



  (b)   The Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender and make such
corresponding entry in the Register once it is satisfied it has complied with
all necessary “know your customer” or other similar checks under all applicable
laws and regulations in relation to the transfer to such New Lender.



  (c)   On the Transfer Date:



  (i)   to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights and obligations under the Finance Documents
each of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the “Discharged Rights and Obligations”);



  (ii)   each of the Obligors and the New Lender shall assume obligations
towards one another and/or acquire rights against one another which differ from
the Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;



  (iii)   the Agent, the Arranger, the New Lender and other Lenders shall
acquire the same rights and assume the same obligations between themselves as
they would have acquired and assumed had the New Lender been an Original Lender
with the rights and/or obligations acquired or assumed by it as a result of the
transfer and to that extent the Agent, the Arranger and the Existing Lender
shall each be released from further obligations to each other under the Finance
Documents; and



  (iv)   the New Lender shall become a Party as a “Lender”.



23.6   Copy of Transfer Certificate to Company

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, send to the Company a copy of that Transfer Certificate.



23.7   Disclosure of information

Any Lender may disclose to any of its Affiliates and any other person:



  (a)   to (or through) whom that Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
this Agreement;



  (b)   with (or through) whom that Lender enters into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or any Obligor; or



  (c)   to whom, and to the extent that, information is required to be disclosed
by any applicable law or regulation,

any information about any Obligor, the Group and the Finance Documents as that
Lender shall consider appropriate if, in relation to paragraphs (a) and
(b) above, the person to whom the information is to be given has entered into a
Confidentiality Undertaking.



23.8   Assignment to Federal Reserve Bank

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement, without notice to or consent of any
Party, to any U.S. Federal Reserve Bank provided that (i) no Lender shall be
relieved of any of its obligations under this Agreement as a result of any such
assignment and pledge and (ii) in no event shall such U.S. Federal Reserve Bank
be considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action under this Agreement.



23.9   The Register

For U.S. federal income tax purposes only, the Agent, acting solely for this
purpose as an agent of the Obligors, shall maintain at one of its offices a copy
of each Transfer Certificate delivered to it and a register (the “Register”) for
the recordation of the names and addresses of each Lender and the Commitments of
and obligations owing to each Lender. Without limitation of any other provision
of this Clause 23 (Changes to the Lenders), no transfer shall be effective until
recorded in the Register. The entries in the Register shall be conclusive absent
manifest error and each Obligor, the Agent and each Lender may treat each person
whose name is recorded in the Register as a Lender notwithstanding any notice to
the contrary. The Register shall be available for inspection by each Obligor at
any reasonable time and from time to time upon reasonable prior notice.



24.   CHANGES TO THE OBLIGORS



24.1   Assignments and transfers by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.



24.2   Additional Borrowers



  (a)   Subject to compliance with the provisions of paragraphs (c) and (d) of
Clause 19.7 (“Know your customer” checks), the Company may request that any of
its wholly owned Subsidiaries becomes an Additional Borrower. That Subsidiary
shall become an Additional Borrower if:



  (i)   all the Lenders approve the addition of that Subsidiary;



  (ii)   the Company delivers to the Agent a duly completed and executed
Accession Letter;



  (iii)   the Company confirms that no Default is continuing or would occur as a
result of that Subsidiary becoming an Additional Borrower; and



  (iv)   the Agent has received all of the documents and other evidence listed
in Part II of Schedule 2 (Conditions precedent) in relation to that Additional
Borrower, each in form and substance satisfactory to the Agent.



  (b)   The Agent shall notify the Company and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent).



24.3   Resignation of a Borrower



  (a)   The Company may request that a Borrower (other than the Company) ceases
to be a Borrower by delivering to the Agent a Resignation Letter.



  (b)   The Agent shall accept a Resignation Letter and notify the Company and
the Lenders of its acceptance if:



  (i)   no Default is continuing or would result from the acceptance of the
Resignation Letter (and the Company has confirmed this is the case); and



  (ii)   the Borrower is under no actual or contingent obligations as a Borrower
under any Finance Documents,

whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.

It being specified, for the avoidance of doubt, that if a company ceases to be a
Borrower in accordance with this Clause 24.3, it will remain a Guarantor under
this Agreement unless it has ceased to be a Guarantor in accordance with the
terms of Clause 24.6 (Resignation of a Guarantor).



24.4   Additional Guarantors



  (a)   Subject to compliance with the provisions of paragraphs (c) and (d) of
Clause 19.7 (“Know your customer” checks), the Company may request that any of
its wholly owned Subsidiaries become an Additional Guarantor. That Subsidiary
shall become an Additional Guarantor if:



  (i)   the Company delivers to the Agent a duly completed and executed
Accession Letter; and



  (ii)   the Agent has received all of the documents and other evidence listed
in Part II of Schedule 2 (Conditions precedent) in relation to that Additional
Guarantor, each in form and substance satisfactory to the Agent.



  (b)   The Agent shall notify the Company and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent).



24.5   Repetition of Representations

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in all
material respects in relation to it as at the date of delivery as if made by
reference to the facts and circumstances then existing.



24.6   Resignation of a Guarantor



  (a)   The Company may request that a Guarantor (other than the Company) ceases
to be a Guarantor by delivering to the Agent a Resignation Letter.



  (b)   The Agent shall accept a Resignation Letter and notify the Company and
the Lenders of its acceptance if:



  (i)   no Default is continuing or would result from the acceptance of the
Resignation Letter (and the Company has confirmed this is the case); and



  (ii)   all the Lenders have consented to the Company’s request.

10





SECTION 10
THE FINANCE PARTIES



25.   ROLE OF THE AGENT AND THE ARRANGER



25.1   Appointment of the Agent



  (a)   Each other Finance Party appoints the Agent to act as its agent under
and in connection with the Finance Documents.



  (b)   Each other Finance Party authorises the Agent to exercise the rights,
powers, authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.



25.2   Duties of the Agent



  (a)   The Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to the Agent for that Party by any other Party.



  (b)   Except where a Finance Document specifically provides otherwise, the
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.



  (c)   If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.



  (d)   If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Agent or
the Arranger) under this Agreement it shall promptly notify the other Finance
Parties.



  (e)   The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.



25.3   Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.



25.4   No fiduciary duties



  (a)   Nothing in this Agreement constitutes the Agent or the Arranger as a
trustee or fiduciary of any other person.



  (b)   Neither the Agent nor the Arranger shall be bound to account to any
Lender for any sum or the profit element of any sum received by it for its own
account.



25.5   Business with the Group

The Agent and the Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.



25.6   Rights and discretions of the Agent



  (a)   The Agent may rely on:



  (i)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and



  (ii)   any statement made by a director, authorised signatory or employee of
any person regarding any matters which may reasonably be assumed to be within
his knowledge or within his power to verify.



  (b)   The Agent may assume (unless it has received notice to the contrary in
its capacity as agent for the Lenders) that:



  (i)   no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 22.1 (Non-payment));



  (ii)   any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and



  (iii)   any notice or request made by the Company (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.



  (c)   The Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.



  (d)   The Agent may act in relation to the Finance Documents through its
personnel and agents.



  (e)   The Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.



  (f)   Notwithstanding any other provision of any Finance Document to the
contrary, neither the Agent nor the Arranger is obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.



25.7   Majority Lenders’ instructions



  (a)   Unless a contrary indication appears in a Finance Document, the Agent
shall (i) exercise any right, power, authority or discretion vested in it as
Agent in accordance with any instructions given to it by the Majority Lenders
(or, if so instructed by the Majority Lenders, refrain from exercising any
right, power, authority or discretion vested in it as Agent) and (ii) not be
liable for any act (or omission) if it acts (or refrains from taking any action)
in accordance with an instruction of the Majority Lenders.



  (b)   Unless a contrary indication appears in a Finance Document, any
instructions given by the Majority Lenders will be binding on all the Finance
Parties.



  (c)   The Agent may refrain from acting in accordance with the instructions of
the Majority Lenders (or, if appropriate, the Lenders) until it has received
such security as it may require for any cost, loss or liability (together with
any associated VAT) which it may incur in complying with the instructions.



  (d)   In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) the Agent may act (or refrain from taking action) as
it considers to be in the best interest of the Lenders.



  (e)   The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.



25.8   Responsibility for documentation

Neither the Agent nor the Arranger:



  (a)   is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, the Arranger, an
Obligor or any other person given in or in connection with any Finance Document
or the Information Memorandum; or



  (b)   is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document.



25.9   Exclusion of liability



  (a)   Without limiting paragraph (b) below, the Agent will not be liable for
any action taken by it under or in connection with any Finance Document, unless
directly caused by its gross negligence or wilful misconduct.



  (b)   No Party (other than the Agent) may take any proceedings against any
officer, employee or agent of the Agent in respect of any claim it might have
against the Agent or in respect of any act or omission of any kind by that
officer, employee or agent in relation to any Finance Document and any officer,
employee or agent of the Agent may rely on this Clause subject to Clause 1.4
(Third Party Rights) and the provisions of the Third Parties Act.



  (c)   The Agent will not be liable for any delay (or any related consequences)
in crediting an account with an amount required under the Finance Documents to
be paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.



  (d)   Nothing in this Agreement shall oblige the Agent or the Arranger to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender and each Lender confirms to the Agent and the Arranger that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Agent or the Arranger.



25.10   Lenders’ indemnity to the Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent’s gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless the Agent has
been reimbursed by an Obligor pursuant to a Finance Document).



25.11   Resignation of the Agent



  (a)   The Agent may resign and appoint one of its Affiliates acting through an
office in the United Kingdom as successor by giving notice to the other Finance
Parties and the Company.



  (b)   Alternatively the Agent may resign by giving notice to the other Finance
Parties and the Company, in which case the Majority Lenders (after agreement
with the Company acting reasonably) may appoint a successor Agent acting through
an office in the United Kingdom.



  (c)   If the Majority Lenders have not appointed a successor Agent in
accordance with paragraph (b) above within 30 days after notice of resignation
was given, the Agent (after agreement with the Company, acting reasonably) may
appoint a successor Agent (acting through an office in the United Kingdom).



  (d)   The retiring Agent shall, at its own cost, make available to the
successor Agent such documents and records and provide such assistance as the
successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Finance Documents.



  (e)   The Agent’s resignation notice shall only take effect upon the
appointment of a successor.



  (f)   Upon the appointment of a successor, the retiring Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 25. Its successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.



  (g)   After consultation with the Company, the Majority Lenders may, by notice
to the Agent, require it to resign in accordance with paragraph (b) above. In
this event, the Agent shall resign in accordance with paragraph (b) above.



25.12   Confidentiality



  (a)   In acting as agent for the Finance Parties, the Agent shall be regarded
as acting through its agency division which shall be treated as a separate
entity from any other of its divisions or departments.



  (b)   If information is received by another division or department of the
Agent, it may be treated as confidential to that division or department and the
Agent shall not be deemed to have notice of it.



25.13   Relationship with the Lenders



  (a)   The Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and acting through its Facility Office unless it has received not
less than five Business Days prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.



  (b)   Each Lender shall supply the Agent with any information required by the
Agent in order to calculate the Mandatory Cost in accordance with Schedule 4
(Mandatory Cost formulae).



25.14   Credit appraisal by the Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:



  (a)   the financial condition, status and nature of each member of the Group;



  (b)   the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;



  (c)   whether that Lender has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and



  (d)   the adequacy, accuracy and/or completeness of the Information Memorandum
and any other information provided by the Agent, any Party or by any other
person under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document.



25.15   Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.



25.16   Agent’s Management Time

Any amount payable to the Agent under Clause 14.3 (Indemnity to the Agent),
Clause 16 (Costs and expenses) and Clause 25.10 (Lenders’ indemnity to the
Agent) shall include the cost of utilising the Agent’s management time or other
resources and will be calculated on the basis of such reasonable daily or hourly
rates as the Agent may notify to the Company and the Lenders, and is in addition
to any fee paid or payable to the Agent under Clause 11 (Fees).



25.17   Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.



26.   CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:



  (a)   interfere with the right of any Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;



  (b)   oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or



  (c)   oblige any Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.



27.   SHARING AMONG THE FINANCE PARTIES



27.1   Payments to Finance Parties

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 28 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:



  (a)   the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Agent;



  (b)   the Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by the Agent and distributed in accordance
with Clause 28 (Payment mechanics), without taking account of any Tax which
would be imposed on the Agent in relation to the receipt, recovery or
distribution; and



  (c)   the Recovering Finance Party shall, within three Business Days of demand
by the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with Clause 28.5 (Partial payments).



27.2   Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 28.5 (Partial payments).



27.3   Recovering Finance Party’s rights



  (a)   On a distribution by the Agent under Clause 27.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.



  (b)   If and to the extent that the Recovering Finance Party is not able to
rely on its rights under paragraph (a) above, the relevant Obligor shall be
liable to the Recovering Finance Party for a debt equal to the Sharing Payment
which is immediately due and payable.



27.4   Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:



  (a)   each Finance Party which has received a share of the relevant Sharing
Payment pursuant to Clause 27.2 (Redistribution of payments) shall, upon request
of the Agent, pay to the Agent for account of that Recovering Finance Party an
amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering Finance
Party for its proportion of any interest on the Sharing Payment which that
Recovering Finance Party is required to pay); and



  (b)   that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.



27.5   Exceptions



  (a)   This Clause 27 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the relevant Obligor.



  (b)   A Recovering Finance Party is not obliged to share with any other
Finance Party any amount which the Recovering Finance Party has received or
recovered as a result of taking legal or arbitration proceedings, if:



  (i)   it notified that other Finance Party of the legal or arbitration
proceedings; and



  (ii)   that other Finance Party had an opportunity to participate in those
legal or arbitration proceedings but did not do so as soon as reasonably
practicable having received notice and did not take separate legal or
arbitration proceedings.

11





SECTION 11
ADMINISTRATION



28.   PAYMENT MECHANICS



28.1   Payments to the Agent



  (a)   Subject to the Agent giving appropriate instructions under paragraph
(b) below, on each date on which an Obligor or a Lender is required to make a
payment under a Finance Document, that Obligor or Lender shall make the same
available to the Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
the Agent as being customary at the time for settlement of transactions in the
relevant currency in the place of payment.



  (b)   Payment shall be made to such account in the principal financial centre
of the country of that currency with such bank as the Agent specifies.



28.2   Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 28.3 (Distributions to an Obligor), Clause 28.4
(Clawback) and Clause 25.17 (Deductions from amounts payable by the Agent) be
made available by the Agent as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Agent by not less than five Business Days’ notice with a bank
in the principal financial centre of the country of that currency (or, in
relation to euro, in the principal financial centre of a Participating Member
State or London).



28.3   Distributions to an Obligor

The Agent may (with the consent of the Obligor or in accordance with Clause 29
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.



28.4   Clawback



  (a)   Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.



  (b)   If the Agent pays an amount to another Party and it proves to be the
case that the Agent had not actually received that amount, then the Party to
whom that amount (or the proceeds of any related exchange contract) was paid by
the Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.



28.5   Partial payments



  (a)   If the Agent receives a payment that is insufficient to discharge all
the amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:



  (i)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agent and the Arranger under the Finance Documents;



  (ii)   secondly, in or towards payment pro rata of any accrued interest, fee
or commission due but unpaid under this Agreement;



  (iii)   thirdly, in or towards payment pro rata of any principal due but
unpaid under this Agreement; and



  (iv)   fourthly, in or towards payment pro rata of any other sum due but
unpaid under the Finance Documents.



  (b)   The Agent shall, if so directed by the Majority Lenders, vary the order
set out in paragraphs (a)(ii) to (iv) above.



  (c)   Paragraphs (a) and (b) above will override any appropriation made by an
Obligor.



28.6   No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.



28.7   Business Days



  (a)   Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).



  (b)   During any extension of the due date for payment of any principal or
Unpaid Sum under this Agreement interest is payable on the principal or Unpaid
Sum at the rate payable on the original due date.



28.8   Currency of account



  (a)   Subject to paragraphs (b) to (c) below, US dollars is the currency of
account and payment for any sum due from an Obligor under any Finance Document.



  (b)   Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.



  (c)   Any amount expressed to be payable in a currency other than US dollars
shall be paid in that other currency.



28.9   Change of currency



  (a)   Unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognised by the central bank of any country
as the lawful currency of that country, then:



  (i)   any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Agent (after consultation with the Company); and



  (ii)   any translation from one currency or currency unit to another shall be
at the official rate of exchange recognised by the central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Agent (acting reasonably).



  (b)   If a change in any currency of a country occurs, this Agreement will, to
the extent the Agent (acting reasonably and after consultation with the Company)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Interbank Market and otherwise
to reflect the change in currency.



29.   SET-OFF

Whilst an Event of Default is continuing, a Finance Party may set off any
matured obligation due from an Obligor under the Finance Documents (to the
extent beneficially owned by that Finance Party) against any matured obligation
owed by that Finance Party to that Obligor, regardless of the place of payment,
booking branch or currency of either obligation. If the obligations are in
different currencies, the Finance Party may convert either obligation at a
market rate of exchange in its usual course of business for the purpose of the
set-off. The Finance Party shall give the Obligor written notice of any such set
off.



30.   NOTICES



30.1   Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.



30.2   Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:



  (a)   in the case of the Company, that identified with its name below;



  (b)   in the case of each Lender or any other Original Obligor, that notified
in writing to the Agent on or prior to the date on which it becomes a Party; and



  (c)   in the case of the Agent, that identified with its name below,

or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five Business Days’ notice.



30.3   Delivery



  (a)   Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:



  (i)   if by way of fax, when received in legible form and the successful
receipt is confirmed by the fax machine report; or



  (ii)   if by way of letter, when it has been left at the relevant address or
five Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 30.2 (Addresses), if addressed to that department
or officer.



  (b)   Any communication or document to be made or delivered to the Agent will
be effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent’s signature below (or any substitute department or officer as the
Agent shall specify for this purpose).



  (c)   All notices from or to an Obligor shall be sent through the Agent.



  (d)   Any communication or document made or delivered to the Company in
accordance with this Clause will be deemed to have been made or delivered to
each of the Obligors.



30.4   Notification of address and fax number

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 30.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.



30.5   Electronic communication



  (a)   Any communication to be made between the Agent and a Lender under or in
connection with the Finance Documents may be made by electronic mail or other
electronic means, if the Agent and the relevant Lender:



  (i)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;



  (ii)   notify each other in writing of their electronic mail address and/or
any other information required to enable the sending and receipt of information
by that means; and



  (iii)   notify each other of any change to their address or any other such
information supplied by them.



  (b)   Any electronic communication made between the Agent and a Lender will be
effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to the Agent only if it is addressed
in such a manner as the Agent shall specify for this purpose.



30.6   English language



  (a)   Any notice given under or in connection with any Finance Document must
be in English.



  (b)   All other documents provided under or in connection with any Finance
Document must be:



  (i)   in English; or



  (ii)   if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.



31.   CALCULATIONS AND CERTIFICATES



31.1   Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.



31.2   Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.



31.3   Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.



32.   PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.



33.   REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.



34.   AMENDMENTS AND WAIVERS



34.1   Required consents



  (a)   Subject to Clause 34.2 (Exceptions) any term of the Finance Documents
may be amended or waived only with the consent of the Majority Lenders and the
Obligors and any such amendment or waiver will be binding on all Parties.



  (b)   The Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause.



  (c)   Except as otherwise provided in paragraph (b) of Clause 34.2
(Exceptions), the consent of the Account Bank is not required for any amendment
to or change of any term of this Agreement.



34.2   Exceptions



  (a)   An amendment or waiver that has the effect of changing or which relates
to:



  (i)   the definition of “Majority Lenders” in Clause 1.1 (Definitions);



  (ii)   an extension to the date of payment of any amount under the Finance
Documents;



  (iii)   a reduction in the Margin or a reduction in the amount of any payment
of principal, interest, fees or commission payable;



  (iv)   an increase in or an extension of any Commitment;



  (v)   a change to the Borrowers or Guarantors other than in accordance with
Clause 24 (Changes to the Obligors);



  (vi)   any provision which expressly requires the consent of all the Lenders;
or



  (vii)   Clause 2.2 (Finance Parties’ rights and obligations), Clause 23
(Changes to the Lenders), Clause 27 (Sharing among the Finance Parties) or this
Clause 34,

shall not be made without the prior consent of all the Lenders.



  (b)   An amendment or waiver which relates to the rights or obligations of the
Agent, the Account Bank or the Arranger may not be effected without the consent
of the Agent or the Arranger.



35.   COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.



36.   GOVERNING LANGUAGE

Although this Agreement may be translated into Russian, the Russian version is
for information purposes only.

The English language version of this Agreement shall prevail and questions of
interpretation shall be addressed solely in the English language.



37.   USA PATRIOT ACT

Each US Lender and US Affiliate of each Lender hereby notifies each Obligor that
pursuant to the requirements of the USA Patriot Act, such US Lender or US
Affiliate may be required to obtain, verify, and record information that
identifies such Obligor, which information includes the name and address of such
Obligor and other information that will allow such US Lender or US Affiliate to
identify such Obligor in accordance with the USA Patriot Act.

12

SECTION 12
GOVERNING LAW AND ENFORCEMENT



38.   GOVERNING LAW

This Agreement is governed by English law.



39.   ENFORCEMENT



39.1   Jurisdiction



  (a)   The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
“Dispute”).



  (b)   The Parties agree that the courts of England are the most appropriate
and convenient courts to settle Disputes and accordingly no Party will argue to
the contrary.



  (c)   This Clause 39.1 is for the benefit of the Finance Parties only. As a
result, no Finance Party shall be prevented from taking proceedings relating to
a Dispute in any other courts with jurisdiction. To the extent allowed by law,
the Finance Parties may take concurrent proceedings in any number of
jurisdictions.



39.2   Service of process

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):



  (a)   irrevocably appoints Law Debenture Corporate Services Limited as its
agent for service of process in relation to any proceedings before the English
courts in connection with any Finance Document; and



  (b)   agrees that failure by an agent for service of process to notify the
relevant Obligor of the process will not invalidate the proceedings concerned.



39.3   Waiver of Immunity

Each Obligor waives generally all immunity it or its assets or revenues may
otherwise have in any jurisdiction, including immunity in respect of:



  (a)   the giving of any relief by way of injunction or order for specific
performance or for the recovery of assets or revenues; and



  (b)   the issue of any process against its assets or revenues for the
enforcement of a judgment or, in an action in rem, for the arrest, detention or
sale of any of its assets and revenues.



40.   ARBITRATION



40.1   Arbitration

Subject to Clause 40.4 (Agent’s option) any Dispute shall be referred to and
finally resolved by arbitration under the Arbitration Rules (the “Rules”) of the
London Court of International Arbitration.



40.2   Procedure for arbitration



  (a)   The arbitral tribunal shall consist of three arbitrators. The
claimant(s), irrespective of number, shall nominate jointly one arbitrator; the
respondent(s), irrespective of number, shall nominate jointly the second
arbitrator; and a third arbitrator, who shall be a Queen’s Counsel of at least
five years’ standing and who shall serve as Chairman, shall be appointed by the
LCIA Court (as defined in the Rules) within 15 days of the appointment of the
second arbitrator.



  (b)   In the event the claimant(s) or the respondent(s) shall fail to nominate
an arbitrator within the time limits specified in the Rules, such arbitrator
shall be appointed by the LCIA Court within 15 days of such failure. In the
event that both the claimant(s) and the respondent(s) fail to nominate an
arbitrator within the time limits specified in the Rules, all three arbitrators
shall be appointed by the LCIA Court within 15 days of such failure who shall
designate one of them as chairman.



  (c)   If all the parties to an arbitration so agree, there shall be a sole
arbitrator appointed by the LCIA Court within 15 days of such agreement.



  (d)   The seat of arbitration shall be London, England and the language of the
arbitration shall be English.



40.3   Recourse to courts

Save as provided in Clause 40.4 (Agent’s option), the Parties exclude the
jurisdiction of the courts under Sections 45 and 69 of the Arbitration Act 1996.



40.4   Agent’s option

Before an arbitrator has been appointed to determine a Dispute, the Agent (if
acting on its own behalf) may (and shall, when acting on behalf of the Lenders,
if so instructed by the Majority Lenders) by notice in writing to all other
Parties require that all Disputes or a specific Dispute be heard by a court of
law. If the Agent gives such notice, the Dispute to which that notice refers
shall be determined in accordance with Clause 39.1 (Jurisdiction).



41.   WAIVER OF JURY TRIAL

EACH OF THE PARTIES TO THIS AGREEMENT AGREES TO WAIVE IRREVOCABLY ITS RIGHTS TO
A JURY TRIAL OF ANY CLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE DOCUMENTS REFERRED TO IN THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN
THIS AGREEMENT. This waiver is intended to apply to all Disputes. Each party
acknowledges that (a) this waiver is a material inducement to enter into this
Agreement, (b) it has already relied on this waiver in entering into this
Agreement and (c) it will continue to rely on this waiver in future dealings.
Each party represents that it has reviewed this waiver with its legal advisers
and that it knowingly and voluntarily waives its jury trial rights after
consultation with its legal advisers. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

SCHEDULE 1

The Original Parties

Part I

The Original Obligors

          Name of Original Borrower   Registration number (or equivalent,     if
any)
Golden Telecom Inc.
    N/A  
EDN Sovintel LLC.
    1027739006690  
GTS Finance Inc.
    N/A  

          Name of Original Guarantor   Registration number (or equivalent, if  
  any)
Golden Telecom Inc.
    N/A  
EDN Sovintel LLC.
    1027739006690  
GTS Finance Inc.
    N/A  

Part II

13

The Original Lenders

          Name of Original Lender   Commitment (US$)
Citibank N.A., Bahrain
    20,000,000  
ING Eurasia (ZAO).
    20,000,000  
ZAO Banca Intesa
    20,000,000  
BayernLB
    20,000,000  
Commerzbank (Eurasija) SAO
    20,000,000  
Export Development Canada
    25,000,000  
HSBC Bank Plc
    20,000,000  
HVB Banque Luxembourg Société Anonyme
    20,000,000  
Bank Austria Creditanstalt AG
    20,000,000  
KfW, Frankfurt
    20,000,000  
Skandinaviska Enskilda Banlen AB
    20,000,000  
Bank WestLB Vostok (ZAO)
    20,000,000  
BNP Paribas
    15,000,000  
IKB Deutsche Industriebank AG
    10,000,000  
VTB Bank (Deutschland) AG
    5,000,000  
Total
    275,000,000  

SCHEDULE 2

Conditions precedent

Part I

Conditions precedent to initial Utilisation



1.   Original Obligors



  (a)   A copy of the constitutional documents of each Original Obligor,
including, in relation to any Russian Obligor:



  (i)   An extract from the Unified State Register of Legal Entities dated no
earlier than three months prior to the date of this Agreement.



  (ii)   A notarised copy of the certificate of state registration issued by the
relevant registration authority in accordance with the Federal Law No. 129-FZ of
8 August 2001 On State Registration of Legal Entities and Individual
Entrepreneurs.



  (iii)   Notarised copies of the charter and the constitutive agreement and
their amendments.



  (iv)   Notarised copies of the certificates of registration of the amendments
to the charter and the constitutive agreement.



  (v)   A notarised copy of the certificate of registration with the relevant
federal tax authority in the Russian Federation.



  (b)   A copy of a good standing certificate (including verification of tax
status) with respect to each U.S. Obligor, issued as of a recent date by the
Secretary of State or other appropriate official of each U.S. Obligor’s
jurisdiction of incorporation or organization.



  (c)   A copy of a resolution of the board of directors or any other relevant
corporate body of each Original Obligor:



  (i)   approving the terms of, and the transactions contemplated by, the
Finance Documents to which it is a party and resolving that it execute the
Finance Documents to which it is a party;



  (ii)   authorising a specified person or persons to execute the Finance
Documents to which it is a party on its behalf; and



  (iii)   authorising a specified person or persons, on its behalf, to sign
and/or despatch all documents and notices (including, if relevant, any
Utilisation Request) to be signed and/or despatched by it under or in connection
with the Finance Documents to which it is a party.



  (d)   A specimen of the signature of each person authorised by the resolution
referred to in paragraph (c) above and, in relation to any Russian Obligor, a
notarised copy of the most recent banking sample signatures and seal card or an
original of the letter executed by an authorised signatory certifying sample
signatures of the signatories of each Russian Obligor to the Finance Documents
and related documents and their respective positions.



  (e)   A certificate of the Company (signed by a director or, in relation to
any US Obligor, other authorised signatory) confirming that borrowing or
guaranteeing, as appropriate, the Total Commitments would not cause any
borrowing, guaranteeing or similar limit binding on any Original Obligor to be
exceeded.



  (f)   A certificate of an authorised signatory of the relevant Original
Obligor and in relation to any Russian Obligor, from its chief executive officer
(or a person acting under a power of attorney referred to as item (i) below)
certifying that:



  (i)   there has been no material adverse change in the financial condition of
the relevant Obligor since the date of its Original Financial Statements;



  (ii)   each copy document relating to it specified in this Part 1 of
Schedule 2 is correct, complete and in full force and effect as at the date of
this Agreement; and



  (iii)   in relation to the Russian Obligor:



  (A)   there has been no amendment to the information contained in the extract
from the Unified State Register of Legal Entities listed as item (a) above or
that such amendments are enclosed with the certificate;



  (B)   the conclusion and performance of its obligations under the Finance
Documents and related documents does not violate any internal regulations of the
Russian Obligor nor any decisions of its management bodies;



  (C)   there are parties which are interested (as defined in Article 45 of the
LLC Companies Law) in concluding by the Russian Obligor the transaction
contemplated in the Finance Documents and related documents; and



  (D)   the transaction contemplated in the Finance Documents and related
documents constitutes a major transaction for the Russian Obligor (as defined in
Article 46 of the LLC Companies Law).



  (g)   A certificate of the Chief Financial Officer of each U.S. Obligor
stating that the respective company is Solvent at the date of the certificate
and will remain Solvent after the advance of the initial Loans, the application
of the proceeds of the Loans in accordance with Clause 3 and the payment of all
estimated legal, accounting and other fees related to this Agreement and the
consummation of the other transactions contemplated by this Agreement. For
purposes of this certificate, “Solvent” means with respect to such U.S. Obligor
on any date of determination that (a) the fair value of the property of such
person is greater than the total amount of liabilities (including contingent and
unliquidated liabilities) of such person; (b) the present fair saleable value of
the assets of such person is not less than the amount which will be required to
pay the probable liability of such person on its debts as they become absolute
and mature; (c) such person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such person’s ability to pay as such
debts and liabilities mature; and (d) such person is not engaged in a business
or transaction, and is not about to engage in a business or transaction, for
which such person’s property would constitute unreasonably small capital. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual and matured liability.

Terms used in this paragraph shall be interpreted in accordance with the United
States Bankruptcy Code and applicable comparable state law.



  (h)   Copies certified by an authorised signatory of any Russian Obligor of
the resolutions or orders appointing its chief executive officer and its chief
accountant.



  (i)   Notarised copies of the powers of attorney in favour of the signatories
of each Russian Obligor authorising the execution by them of the Finance
Documents and related documents.



2.   Legal opinions



  (a)   A legal opinion of Clifford Chance LLP legal advisers to the Arranger
and the Agent in England, substantially in the form distributed to the Original
Lenders prior to signing this Agreement.



  (b)   In relation to any Original Obligor incorporated in the US, a legal
opinion of Chadbourne & Parke LLP legal advisers to the Original Obligors in the
United States of America substantially in the form distributed to the Original
Lenders prior to signing this Agreement.



  (c)   In relation to any Original Obligor incorporated in Russia, a legal
opinion of Clifford Chance CIS Limited, legal advisers to the Arranger and the
Agent in Russia, substantially in the form distributed to the Original Lenders
prior to signing this Agreement.



3.   Finance Documents and Authorisations

Finance Documents

Each of the Finance Documents duly executed by the parties thereto and in full
force and effect.

Transaction Authorisations

A copy, certified as a true and current copy by an authorised signatory of each
Russian Obligor, of the Transaction Authorisations and of the Loan Passport.



4.   Other documents and evidence



  (a)   Evidence that any agent for service of process referred to in Clause
39.2 (Service of process), if not an Original Obligor, has accepted its
appointment.



  (b)   A copy of any other Authorisation or other document, opinion or
assurance which the Agent considers reasonably to be necessary or desirable (if
it has notified the Company accordingly) in connection with the entry into and
performance of the transactions contemplated by any Finance Document or for the
validity and enforceability of any Finance Document.



  (c)   The Original Financial Statements of each Original Obligor.



  (d)   A certified copy of the business plan prepared by the management of the
Reporting Group together with the financial projections, for the period from the
date of this Agreement until 31 December 2012.



  (e)   Evidence that the fees, costs and expenses then due from the Company
pursuant to Clause 11 (Fees) and Clause 16 (Costs and expenses) have been paid
or will be paid by the first Utilisation Date.

Part II

14

Conditions Precedent required to be

delivered by an Additional Obligor



1.   An Accession Letter, duly executed by the Additional Obligor and the
Company.



2.   A copy, certified as a true and current copy by an authorised signatory of
each Russian Obligor, of the Transaction Authorisations and of the Loan
Passport.



3.   A copy of the constitutional documents of the Additional Obligor,
including, in relation to any Russian Obligor:



  (a)   An extract from the Unified State Register of Legal Entities dated no
earlier than three months prior to the date of the Accession Letter.



  (b)   A notarised copy of the certificate of state registration issued by the
relevant registration authority in accordance with the Federal Law No. 129-FZ of
8 August 2001 On State Registration of Legal Entities and Individual
Entrepreneurs.



  (c)   Notarised copies of the charter and the constitutive agreement and their
amendments.



  (d)   Notarised copies of the certificates of registration of the amendments
to the charter and the constitutive agreement.



4.   In relation to any Additional Obligor incorporated in Russia, a notarised
copy of the certificate of registration with the relevant federal tax authority
in the Russian Federation..



5.   A copy of a good standing certificate (including verification of tax
status) with respect to each U.S. Obligor, issued as of a recent date by the
Secretary of State or other appropriate official of each U.S. Obligor’s
jurisdiction of incorporation or organization.



6.   A copy of a resolution of the board of directors or any other relevant
corporate body of the Additional Obligor:



  (a)   approving the terms of, and the transactions contemplated by, the
Accession Letter and the Finance Documents and resolving that it execute the
Accession Letter;



  (b)   authorising a specified person or persons to execute the Accession
Letter on its behalf; and



  (c)   authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request) to be signed and/or despatched by
it under or in connection with the Finance Documents.



7.   A specimen of the signature of each person authorised by the resolution
referred to in paragraph 6 above and, in relation to any Russian Obligor, a
notarised copy of the most recent banking sample signatures and seal card or an
original of the letter executed by an authorised signatory certifying sample
signatures of the signatories of each Russian Obligor to the Finance Documents
and related documents and their respective positions.



8.   A copy of a resolution signed by all the holders of the issued shares of
the Additional Guarantor, approving the terms of, and the transactions
contemplated by, the Finance Documents to which the Additional Guarantor is a
party.



9.   A certificate of the Additional Obligor (signed by a director or, in
relation to any US Obligor, other authorised signatory) confirming that
borrowing or guaranteeing, as appropriate, the Total Commitments would not cause
any borrowing, guaranteeing or similar limit binding on it to be exceeded.



10.   A certificate of an authorised signatory of the Additional Obligor and in
relation to any Russian Obligor, from its chief executive officer (or a person
acting under a power of attorney referred to as item 12 below) certifying that:



  (a)   there has been no material adverse change in the financial condition of
the relevant Obligor since the date of its latest audited or, as the case may
be, unaudited financial statements;



  (b)   each copy document relating to it specified in this Part II of Schedule
2 is correct, complete and in full force and effect as at a date no earlier than
the date of this Agreement; and



  (c)   in relation to any Russian Obligor:



  (i)   there has been no amendment to the information contained in the extract
from the Unified State Register of Legal Entities listed as item 3(a) above;



  (ii)   the conclusion and performance of its obligations under the Finance
Documents and related documents does not violate any internal regulations of the
relevant Russian Obligor nor any decisions of its management bodies;



  (iii)   [there are/there are no] parties which are interested (as defined in
Article 81/45 of the Federal Law no. 208-FZ of 26 December 1995 on Joint Stock
Companies or the Companies Law, as applicable to the Additional Obligor) in
concluding by any Russian Obligor the transaction contemplated in the Finance
Documents and related documents; and



  (iv)   the transaction contemplated in the Finance Documents and related
documents [does/does not] constitute a major transaction for any Rusian Obligor
(as defined in Article 78/6 of the Federal Law no. 208-FZ of 26 December 1995 on
Joint Stock Companies or the Companies Law, as applicable to the Additional
Obligor).



11.   Copies certified by an authorised signatory of any Russian Obligor of the
resolutions or orders appointing its chief executive officer and its chief
accountant.



12.   Notarised copies of the powers of attorney in favour of the signatories of
each Russian Obligor authorising the execution by them of the Finance Documents
and related documents.



13.   A copy of any other Authorisation or other document, opinion or assurance
which the Agent considers to be necessary or desirable in connection with the
entry into and performance of the transactions contemplated by the Accession
Letter or for the validity and enforceability of any Finance Document.



14.   If available, the latest audited financial statements of the Additional
Obligor or, if not available, the latest unaudited financial statements of the
Additional Obligor.



15.   A legal opinion of Clifford Chance LLP, legal advisers to the Arranger and
the Agent in England.



16.   If the Additional Obligor is incorporated in a jurisdiction other than
England and Wales, a legal opinion of the legal advisers to the Additional
Obligor, or as the case may be of the legal advisers of the Arranger and the
Agent, in the jurisdiction in which the Additional Obligor is incorporated.



17.   If the proposed Additional Obligor is incorporated in a jurisdiction other
than England and Wales, evidence that the agent for service of process specified
in Clause 39.2 (Service of process), if not an Obligor, has accepted its
appointment in relation to the proposed Additional Obligor.



18.   A certificate of the Chief Financial Officer of each U.S. Obligor stating
that the respective company is Solvent at the date of the certificate and will
remain Solvent after the advance of the initial Loans, the application of the
proceeds of the Loans in accordance with Clause 3 and the payment of all
estimated legal, accounting and other fees related to this Agreement and the
consummation of the other transactions contemplated by this Agreement. For
purposes of this certificate, “Solvent” means with respect to such U.S. Obligor
on any date of determination that (a) the fair value of the property of such
person is greater than the total amount of liabilities (including contingent and
unliquidated liabilities) of such person; (b) the present fair saleable value of
the assets of such person is not less than the amount which will be required to
pay the probable liability of such person on its debts as they become absolute
and mature; (c) such person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such person’s ability to pay as such
debts and liabilities mature; and (d) such person is not engaged in a business
or transaction, and is not about to engage in a business or transaction, for
which such person’s property would constitute unreasonably small capital. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual and matured liability.

Terms used in this paragraph shall be interpreted in accordance with the United
States Bankruptcy Code and applicable comparable state law.



19.   In relation to any additional Russian Obligor a Russian Obligor Account
Amendment Agreement duly executed by all the parties thereto and in full force
and effect.

SCHEDULE 3

Utilisation Request

     
From:
To:
Dated:
  [Borrower]
[Agent]



Dear Sirs

Golden Telecom Inc. — US$275,000,000 Facility Agreement
dated 25 January 2007 (the “Agreement”)



1.   We refer to the Agreement. This is a Utilisation Request. Terms defined in
the Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.



2.   We wish to borrow a Loan on the following terms:

     
Proposed Utilisation Date:
  [        ] (or, if that is not
a Business Day, the next
Business Day)
 
   
Currency of Loan:
  Dollars
 
   
Amount:
  [     ]
 
   
Interest Period:
  [            ]



3.   We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.



4.   The proceeds of this Loan should be credited to [account].



5.   This Utilisation Request is irrevocable.

Yours faithfully

.......................................
authorised signatory for
[name of relevant Borrower]

SCHEDULE 4

Mandatory Cost formulae



1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Financial
Services Authority (or any other authority which replaces all or any of its
functions) or (b) the requirements of the European Central Bank.



2.   On the first day of each Interest Period (or as soon as possible
thereafter) the Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Agent as a weighted
average of the Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.



3.   The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.



4.   The Additional Cost Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Agent as follows:

per cent per annum

Where:



      E            is designed to compensate Lenders for amounts payable under
the Fees Rules and is calculated by the Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.



5.   For the purposes of this Schedule:



  (a)   "Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;



  (b)   "Fee Tariffs” means the fee tariffs specified in the Fees Rules under
the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated
fee required pursuant to the Fees Rules but taking into account any applicable
discount rate); and



  (c)   "Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.



6.   If requested by the Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Agent, the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of that Reference Bank.



7.   Each Lender shall supply any information required by the Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:



  (a)   the jurisdiction of its Facility Office; and



  (b)   any other information that the Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.



8.   The rates of charge of each Reference Bank for the purpose of E above shall
be determined by the Agent based upon the information supplied to it pursuant to
paragraphs 7 above.



9.   The Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.



10.   The Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender and each Reference
Bank pursuant to paragraphs 3, 7 and 8 above.



11.   Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
Parties.



12.   The Agent may from time to time, after consultation with the Company and
the Lenders, determine and notify to all Parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
Parties.

SCHEDULE 5

Form of Transfer Certificate

     
To:
From:
Dated:
  [      ] as Agent
[The Existing Lender] (the “Existing Lender”) and [The New
Lender] (the “New Lender”)



Golden Telecom Inc. — US$275,000,000 Facility Agreement
dated 25 January 2007 (the “Agreement”)



1.   We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.



2.   We refer to Clause 23.5 (Procedure for transfer):



  (a)   The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender’s
Commitment, rights and obligations referred to in the Schedule in accordance
with Clause 23.5 (Procedure for transfer).



  (b)   The proposed Transfer Date is [      ].



  (c)   The Facility Office and address, fax number and attention details for
notices of the New Lender for the purposes of Clause 30.2 (Addresses) are set
out in the Schedule.



3.   The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in paragraph (c) of Clause 23.4 (Limitation of
responsibility of Existing Lenders).



4.   This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

5. This Transfer Certificate is governed by English law.

15

THE SCHEDULE

Commitment/rights and obligations to be transferred

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for
payments,]

     
[Existing Lender]
  [New Lender]
 
   
 
   
 
   
By:
  By:

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [           ].

[Agent]

By

SCHEDULE 6

form of accession letter

     
To:
From:
Dated:
  [        ] as Agent
[Subsidiary] and [Company]



Dear Sirs

Golden Telecom Inc. — US$275,000,000 Facility Agreement
dated 25 January 2007 (the “Agreement”)



1.   We refer to the Agreement. This is an Accession Letter. Terms defined in
the Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.



2.   [Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to
be bound by the terms of the Agreement as an Additional [Borrower]/[Guarantor]
pursuant to Clause [24.2 (Additional Borrowers)]/[Clause 24.4 (Additional
Guarantors)] of the Agreement. [Subsidiary] is a company duly incorporated under
the laws of [name of relevant jurisdiction].



3.   [Subsidiary’s] administrative details are as follows:

Address:

Fax No:

Attention:



4.   This Accession Letter is governed by English law.

[This Guarantor Accession Letter is entered into by a deed.]

     
[Company]
  [Subsidiary]

SCHEDULE 7

form of resignation letter

     
To:
From:
  [      ] as Agent
[resigning Obligor] and [Company]

Dated:

Dear Sirs

Golden Telecom Inc. — US$275,000,000 Facility Agreement
dated 25 January 2007 (the “Agreement”)



1.   We refer to the Agreement. This is a Resignation Letter. Terms defined in
the Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.



2.   Pursuant to [Clause 24.3 (Resignation of a Borrower)]/[Clause 24.6
(Resignation of a Guarantor), we request that [resigning Obligor] be released
from its obligations as a [Borrower]/[Guarantor] under the Agreement.



3.   We confirm that:



  (a)   no default is continuing or would result from the acceptance of this
request; and



  (b)   [                     ]¬



4.   This Resignation Letter is governed by English law.

     
[Company]
  [Subsidiary]
 
   
 
   
 
   
By:
  By:

SCHEDULE 8

Form of Compliance Certificate

     
To:
From:
  [      ] as Agent
[Company]

Dated:

Dear Sirs

Golden Telecom Inc. — US$275,000,000 Facility Agreement dated 25 January 2007
(the
“Agreement”)¬



1.   We refer to the Agreement. This is a Compliance Certificate. Terms defined
in the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.



2.   We confirm that:

[insert details of financial covenants and whether the Borrower is in compliance
with those covenants.]



3.   [We confirm that no Default is continuing.] **

     
Signed: ....
  ...............
 
   
Director
  Director
 
   
of
  of
 
   
[Company]
  [Company]

SCHEDULE 9

Existing Security

         
Name of Obligor
  Security   Total Principal
Amount of
Indebtedness
Secured
 
       
Golden Telecom Ukraine LLC
 
 
  Pledge of all
of Golden Telecom
Ukraine LLC’s
moveable assets to
support a US$
25,000,000 million
loan from GTS
Finance Inc.  






US$25,000,000

SCHEDULE 10

LMA Form of Confidentiality Undertaking

THIS MASTER CONFIDENTIALITY UNDERTAKING is dated [•] and made between:



(1)   [•]; and



(2)   [•].

Either party (in this capacity the “Purchaser”) may from time to time consider
acquiring an interest from the other party (in this capacity the “Seller”) in
certain Agreements (each an "Acquisition”). In consideration of the Seller
agreeing to make available to the Purchaser certain information in relation to
each Acquisition it is agreed as follows:



1.   CONFIDENTIALITY UNDERTAKING

The Purchaser undertakes in relation to each Acquisition made or to be made by
it (a) to keep the Confidential Information which the Seller supplies to the
Purchaser in relation to that Acquisition confidential and not to disclose it to
anyone except as provided for by paragraph 2 below and to ensure that the
Confidential Information which the Seller supplies to the Purchaser in relation
to that Acquisition is protected with security measures and a degree of care
that would apply to the Purchaser’s own confidential information, (b) to use the
Confidential Information which the Seller supplies to the Purchaser in relation
to that Acquisition only for the Permitted Purpose, (c) to use all reasonable
endeavours to ensure that any person to whom the Purchaser passes any
Confidential Information which the Seller supplies to the Purchaser in relation
to that Acquisition (unless disclosed under paragraph 2(c) below) acknowledges
and complies with the provisions of this undertaking as if that person were also
a party to it, and (d) not to make enquiries of any member of the relevant Group
or any of their officers, directors, employees or professional advisers relating
directly or indirectly to that Acquisition.



2.   PERMITTED DISCLOSURE

The Purchaser may disclose Confidential Information which the Seller supplies to
the Purchaser in relation to each Acquisition made or to be made by it:



  (a)   to members of the Purchaser Group and their officers, directors,
employees and professional advisers to the extent necessary for the Permitted
Purpose and to any auditors of members of the Purchaser Group;



  (b)   subject to the requirements of the relevant Agreement, to any person to
(or through) whom the Purchaser assigns or transfers (or may potentially assign
or transfer) all or any of the rights, benefits and obligations which the
Purchaser may acquire under that Agreement or with (or through) whom the
Purchaser enters into (or may potentially enter into) any sub-participation in
relation to, or any other transaction under which payments are to be made by
reference to, that Agreement or the relevant Borrower or any member of the
relevant Group in each case so long as that person has delivered an undertaking
to the Purchaser in equivalent form to this undertaking; and



  (c)   (i) where requested or required by any court of competent jurisdiction
or any competent judicial, governmental, supervisory or regulatory body,
(ii) where required by the rules of any stock exchange on which the shares or
other securities of any member of the Purchaser Group are listed or (iii) where
required by the laws or regulations of any country with jurisdiction over the
affairs of any member of the Purchaser Group.



3.   NOTIFICATION OF REQUIRED OR UNAUTHORISED DISCLOSURE

The Purchaser agrees in relation to each Acquisition made or to be made by it
(to the extent permitted by law) to inform the Seller of the full circumstances
of any disclosure under paragraph 2 (c) or upon becoming aware that any
Confidential Information relating to that Acquisition has been disclosed in
breach of this undertaking.



4.   RETURN OF COPIES

If the Seller so requests in writing, the Purchaser shall return all
Confidential Information supplied by the Seller to the Purchaser in relation to
any Acquisition made or to be made by the Purchaser and in respect of which the
Seller has made such a request and destroy or permanently erase all copies of
such Confidential Information made by the Purchaser and use all reasonable
endeavours to ensure that anyone to whom the Purchaser has supplied any such
Confidential Information destroys or permanently erases such Confidential
Information and any copies made by them, in each case save to the extent that
the Purchaser or the recipients are required to retain any such Confidential
Information by any applicable law, rule or regulation or by any competent
judicial, governmental, supervisory or regulatory body or in accordance with
internal policy, or where the Confidential Information has been disclosed under
paragraph 2 (c) above.



5.   CONTINUING OBLIGATIONS

The obligations in this undertaking are continuing and, in particular, shall
survive the termination of any discussions or negotiations between the Seller
and the Purchaser in relation to each Acquisition made or to be made by it.
Notwithstanding the previous sentence, the obligations in this undertaking shall
cease in relation to that Acquisition only (a) if the Purchaser becomes a party
to or otherwise acquires (by assignment or sub-participation) an interest,
direct or indirect, in the Agreement which was the subject of that Acquisition
or (b) twelve months after the Purchaser has returned all Confidential
Information supplied to it by the Seller in relation to that Acquisition and
destroyed or permanently erased all copies of such Confidential Information made
by the Purchaser (other than any such Confidential Information or copies which
have been disclosed under paragraph 2 above (other than sub-paragraph 2(a)) or
which, pursuant to paragraph 4 above, are not required to be returned or
destroyed).



6.   NO REPRESENTATION; CONSEQUENCES OF BREACH, ETC

The Purchaser acknowledges and agrees that, in relation to each Acquisition made
or to be made by it:



  (a)   neither the Seller, nor any member of the Group the subject of that
Acquisition nor any of the Seller’s or the Group’s respective officers,
employees or advisers (each a “Relevant Person”) (i) make any representation or
warranty, express or implied, as to, or assume any responsibility for, the
accuracy, reliability or completeness of any of the Confidential Information
supplied by the Seller to the Purchaser in relation to that Acquisition or any
other information supplied by the Seller or the assumptions on which it is based
or (ii) shall be under any obligation to update or correct any inaccuracy in the
Confidential Information supplied by the Seller to the Purchaser in relation to
that Acquisition or any other information supplied by the Seller or be otherwise
liable to the Purchaser or any other person in respect of the Confidential
Information supplied by the Seller to the Purchaser in relation to that
Acquisition or any such information; and



  (b)   the Seller or members of the Group the subject of that Acquisition may
be irreparably harmed by the breach of the terms of this undertaking and damages
may not be an adequate remedy; each Relevant Person may be granted an injunction
or specific performance for any threatened or actual breach of the provisions of
this undertaking by the Purchaser.



7.   NO WAIVER; AMENDMENTS, ETC

This undertaking sets out the full extent of the Purchaser’s obligations of
confidentiality owed to the Seller in relation to the information the subject of
this undertaking. No failure or delay in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise of any right, power or privilege preclude any further exercise
thereof or the exercise of any other right, power or privileges hereunder. The
terms of this undertaking and the obligations of the Purchaser hereunder may
only be amended or modified by written agreement between the parties.



8.   INSIDE INFORMATION

The Purchaser acknowledges that some or all of the Confidential Information is
or may be price-sensitive information and that the use of such information may
be regulated or prohibited by applicable legislation relating to insider dealing
and the Purchaser undertakes not to use any Confidential Information for any
unlawful purpose.



9.   NATURE OF UNDERTAKINGS

The undertakings given by the Purchaser in this undertaking are given to the
Seller and the relevant Borrower and each other member of the relevant Group.



10.   THIRD PARTY RIGHTS



  (a)   Subject to this paragraph 10 and to paragraphs 6 and 9, a person who is
not a party to this undertaking has no right under the Contracts (Rights of
Third Parties) Act 1999 (the “Third Parties Act”) to enforce or to enjoy the
benefit of any term of this undertaking.



  (b)   The Relevant Persons may enjoy the benefit of the terms of paragraphs 6
and 9 subject to and in accordance with this paragraph 10 and the provisions of
the Third Parties Act.



  (c)   The parties to this undertaking do not require the consent of the
Relevant Persons to rescind or vary this undertaking at any time.



11.   GOVERNING LAW AND JURISDICTION



  (a)   This undertaking is governed by English Law.



  (b)   The parties submit to the non-exclusive jurisdiction of the English
courts.



12.   DEFINITIONS

In this undertaking terms defined in the relevant Agreement (as defined below)
shall, unless the context otherwise requires, have the same meaning and:

"Agreement” means any credit agreement in which the Seller has an interest and
which requires the Seller to obtain from the Purchaser an undertaking in or
substantially in the form of this undertaking as a condition to permitting
disclosure by the Seller of certain information to the Purchaser.

"Borrower” means, in relation to each Acquisition, each company party to the
relevant Agreement;

"Confidential Information” means, in relation to each Acquisition, any
information relating to the relevant Borrower, the relevant Group, the relevant
Agreement and/or that Acquisition provided to the Purchaser by the Seller or any
of its affiliates or advisers, in whatever form, and includes information given
orally and any document, electronic file or any other way of representing or
recording information which contains or is derived or copied from such
information but excludes information that (a) is or becomes public knowledge
other than as a direct or indirect result of any breach of this undertaking by
the Purchaser or (b) is known by the Purchaser before the date the information
is disclosed to the Purchaser by the Seller or any of its affiliates or advisers
or is lawfully obtained by the Purchaser thereafter, other than from a source
which is connected with the relevant Group and which, in either case, as far as
the Purchaser is aware, has not been obtained in violation of, and is not
otherwise subject to, any obligation of confidentiality;

"Group” means, in relation to each Acquisition, the relevant Borrower and each
of its holding companies and subsidiaries and each subsidiary of each of its
holding companies (as each such term is defined in the Companies Act 1985);

"Permitted Purpose” means, in relation to each Acquisition, considering and
evaluating whether to enter into that Acquisition; and

"Purchaser Group” means, in relation to each Acquisition, the Purchaser, each of
the Purchaser’s holding companies and subsidiaries and each subsidiary of each
of the Purchasers holding companies (as each such term is defined in the
Companies Act 1985).

This undertaking has been entered into on the date stated at the beginning of
this undertaking

¬Insert any other conditions required by the Facility Agreement.

¬ This Compliance Certificate shall be accompanied by the Company’s auditors’
certificate addressed to the Finance Parties in the following form: “We have
audited, in accordance with auditing standards generally accepted in the United
States of America, the consolidated balance sheet of Golden Telecom Inc and its
Subsidiaries (“the Company”) as of      , and the related consolidated
statements of operations, changes in equity, and cash flows for the year then
ended, and have issued our report thereon dated      .

In connection with our audit, nothing came to our attention that caused us to
believe that the Company failed to comply with the terms, covenants, provisions,
or conditions of Clause 20 (Financial Covenants) of the US$ 275,000,000 Facility
Agreement between the financial institutions party thereto as Lenders (“the
Lenders”), Citibank N.A. and ING Bank N.V. as arrangers, Citibank International
Plc as agent, and the Company as borrower dated [...] 2007 insofar as they
relate to accounting matters. However, our audit was not directed primarily
toward obtaining knowledge of such non-compliance. This report is intended
solely for the information and use of the Company, the Lenders and the Agents
and is not intended to be and should not be used by anyone other than the
specified parties.”

** If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

16

SIGNATURES

[•]

By:

[•]

By:

SCHEDULE 11

Timetables

          Loans in US$
Delivery of a duly completed
Utilisation Request (Clause 5.1
(Delivery of a Utilisation
Request)
 

U-3
9.30am
 
   
Agent notifies the Lenders of the
Loan in accordance with Clause
5.4 (Lenders’ participation)
 
U-3
3.00pm
 
   
LIBOR is fixed
  Quotation Day as of 11:00 a.m.

“U” = date of utilisation

“U — X” = X Business Days prior to date of utilisation

SCHEDULE 12

list over material subsidiaries

          Name of Material Subsidiary   Registration no (or equivalent, if any)
EDN Sovintel LLC
    1027739006690  
Golden Telecom Ukraine LLC
    19028202  

SIGNATURES

      THE COMPANY     GOLDEN TELECOM INC    
By:
 

Address:
  Golden Telecom Inc.
2831 29th St., NW
Washington, DC
20008 USA
 
   
Attention:
Fax:
  General Counsel
+1-202-332-4877

      THE ORIGINAL BORROWERS     GOLDEN TELECOM INC    
By:
 

Address:
  Golden Telecom Inc.
2831 29th St., NW
Washington, DC
20008 USA
 
   
Attention:
Fax:
  General Counsel
+1-202-332-4877

      EDN SOVINTEL LLC    
By:
 

Address:
  EDN Sovintel LLC
1 Kozhevnichesky Proezd
Moscow, Russia
115114
 
   
Attention:
Fax:
  Legal Director
+7-495-797-9306
 
   

17

      GTS FINANCE INC    
By:
 

Address:
  Golden Telecom Inc.
2831 29th St., NW
Washington, DC
20008 USA
 
   
Attention:
Fax:
  General Counsel
+1-202-332-4877

      THE ORIGINAL GUARANTORS     GOLDEN TELECOM INC    
By:
 

Address:
  Golden Telecom Inc.
2831 29th St., NW
Washington, DC
20008 USA
 
   
Attention:
Fax:
  General Counsel
+1-202-332-4877

EDN SOVINTEL LLC

By:

By:

     
Address:
  EDN Sovintel LLC
1 Kozhevnichesky Proezd
Moscow, Russia
115114
 
   
Attention:
Fax:
  Legal Director
+7-495-797-9306
 
   

18

      GTS FINANCE INC    
By:
 

Address:
  Golden Telecom Inc.
2831 29th St., NW
Washington, DC
20008 USA
 
   
Attention:
Fax:
  General Counsel
+1-202-332-4877

THE ARRANGER

CITIBANK N.A., London Branch

By:

ING BANK N.V.

By:

      THE AGENT     CITIBANK INTERNATIONAL PLC
By:
 

Address:
  European Loans Agency
Capital Markets and Banking Operations
Citibank International PLC
5th Floor Citigroup Centre,
Canary Wharf London E14 5LB
 
   
Attention:
Fax:
  Alasdair Watson
+44 (0) 20 8636 3824
 
   

19

      THE ORIGINAL LENDERS     CITIBANK N.A., BAHRAIN    
By:
 

Address:
  Citibank N.A. Bahrain
Block 428
Road 2819
Alseef District 1133
Kingdom of Bahrain
 
   
Attention:
Fax:
  Terence Rodrigues / Nadia Ismail
+973 17 588510

      ING EURASIA (ZAO)    
By:
 

Address:
  ING Eurasia (ZAO)
36, Krasnoproletarskaya str
Moscow 127473,
Russia
 
   
Attention:
Fax:
  Medvedeva Victoria / Petrushin Igor
+7 (495) 755-549

      ZAO BANCA INTESA    
By:
 

Address:
  ZAO Banca Intesa
2, bld. 2, Petroverigsky per,
Moscow 101000,
Russia
 
   
Attention:
Fax:
  Tatiana Busygina
+7 (495) 411-8071
 
   
BAYERN LB
By:
 


Address:
  Bayerische Landesbank
Brienner Strasse 18,
80333 München,
Germany
 
   
Attention:
Fax:
  Margit Schethaler
(49-89) 2171 22543

      COMMERZBANK (EURASIJA) SAO
By:
 

Address:
  Commerzbank (Eurasija) SAO
Kadashevskaya Nab. 14/2,
119017 Moscow,
Russia
 
   
Attention:
Fax:
  Irina Rabinovich
+7 (495) 797 48 62

      EXPORT DEVELOPMENT CANADA
By:
 

Address:
Attention:
Fax:
  Export Development Canada
151 O’Connor Street
Ottawa, Canada K1A 1K3
Tina MCShane
+1 613 598 2514

      HSBC BANK PLC    
By:
 

Address:
Attention:
Fax:
  HSBC Bank Plc
Corporate Trust and Loan Agency
Level 24
8 Canada Square
London E14 5 HQ
Matthew Li
+44 (0) 207 991 4347

      HVB BANQUE LUXEMBOURG SOCIETE ANONYME
By:
 

Address:
Attention:
Fax:
  HVB Banque Luxembourg Société Anonyme
4, rue Alphonse Weicker
L-2721 Luxembourg
Silke Jakobs-Köhn
+352 4272 4547

      BANK AUSTRIA CREDITANSTALT AG
By:
 

Address:
Attention:
Fax:
  Bank Austria Creditanstalt AG
Schottengasse 6-8
1010 Vienna, Austria
Sabine Teichmann
+43 50505 49394

      KFW, FRANKFURT    
By:
 

Address:
Attention:
Fax:
  KfW Frankfurt
Department X4a2
Palmengartenstr. 5-9
60325 Frankfurt
Germany
Markus Schmid / Karina Friess
+ 49 69 7431 4013

      SKANDINAVISKA ENSKILDA BANKEN AB
By:
 

Address:
Attention:
Fax:
  Skandinaviska Enskilda Banken AB
Rissneleden 110, RB8
S — 10640 Stockholm, Sweden
Christine von Wirén
+46 8 611 0384

      BANK WESTLB VOSTOK (ZAO)
By:
 

Address:
  121069 Moscow, ul. Povarskaya 23, str.4
 
   
Attention:
Fax:
BNP PARIBAS
By:
  Anna Petrova / Irina Krasovskaya
+7 495 258 6100 / 04



Address:
Attention:
Fax:
  BNP Paribas
CFI Loan Department
37, place du Marché Saint Honoré, 75001 Paris
75001 Paris, France
Mr Bruno Pezy / Mr Guillaume Chinardet
+ 33 1 42 98 10 65

      IKB DEUTSCHE INDUSTRIEBANK AG
By:
 

Address:
Attention:
Fax:
  IKB Deutsche Industriebank AG
Wilhelm — Bötzkes — Strasse 1
40474 Düsseldorf
Germany
Stephanie Trint
+49 (0) 211/8221-2533

      VTB BANK (DEUTSCHLAND) AG
By:
 

Address:
Attention:
Fax:
  VTB Bank (Deutschland) AG
Walter — Kolb — Str. 13
60594 Frankfurt
Germany
Peter Seibel / Ute Marschalk
+49/69/2168 — 274
 
   

20